Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO SENIOR

SECURED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 2 (this “Amendment), dated as of August 21, 2014, is made
with respect to the Senior Secured Revolving Credit Agreement, dated as of
December 4, 2013 (as amended by that certain Amendment No. 1 to Senior Secured
Revolving Credit Agreement, dated as of December 30, 2013, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among SIERRA INCOME CORPORATION, a Maryland corporation
(the “Borrower”), the several banks and other financial institutions from time
to time party to the Credit Agreement as lenders (the “Lenders”), ING CAPITAL
LLC, as administrative agent for the Lenders under the Credit Agreement (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) and , solely with respect to Section 2.8, SIC RT1 LLC (the “Subsidiary
Guarantor”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (as amended hereby).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION I AMENDMENT TO CREDIT AGREEMENT

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

(a) The Credit Agreement is hereby amended as described in the marked version
attached hereto as Exhibit A.

(b) The Schedules to the Credit Agreement are hereby amended by (i) deleting
Schedules 1.01(b), 1.01(c) and 1.01(d) thereto and replacing them with Schedules
1.01(b), 1.01(c) and 1.01(d) attached to Exhibit A hereto, and (ii) by adding
Schedule 3.11(c) attached to Exhibit A hereto.

SECTION II MISCELLANEOUS

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Effective Date”) on which the Borrower and the
Subsidiary



--------------------------------------------------------------------------------

Guarantor have satisfied each of the following conditions precedent (unless a
condition shall have been waived in accordance with Section 9.02 of the Credit
Agreement):

(a) Documents. The Administrative Agent shall have received from each party
hereto, either (1) a counterpart of this Amendment signed on behalf of such
party or (2) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission or electronic mail of a signed signature page
to this Amendment) that such party has signed a counterpart of this Amendment.

(b) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing on Effective Date.

(c) Officer’s Certificate. The Borrowers shall have delivered an Officer’s
Certificate demonstrating compliance with Section 2.06(f)(ii)(x) of the Credit
Agreement (as amended by this Amendment).

(d) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Effective Date and after giving
effect to this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct is all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2



--------------------------------------------------------------------------------

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.6. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by reference
with respect to Section I.

2.7. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent or the Borrower or the Subsidiary Guarantor under
the Credit Agreement or any other Loan Document, and, except as expressly set
forth herein, shall not alter, modify, amend or in any way affect any of the
other terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Person to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions amended herein of the
Credit Agreement. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

2.8. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, each of the Borrower and the Subsidiary Guarantor
hereby to the extent applicable as of the Effective Date (a) consents to this
Amendment and the transactions contemplated hereby (including the New Lenders
becoming Lenders under the Credit Agreement as described in Section 2.10,
(b) agrees that the Guarantee and Security Agreement and each of the other
Security Documents is in full force and effect, (c) confirms its guarantee
(solely in the case of the Subsidiary Guarantor) and affirms its obligations
under

 

3



--------------------------------------------------------------------------------

the Guarantee and Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Guarantee and Security Agreement), and (d) acknowledges and affirms that
such guarantee and/or grant is in full force and effect in respect of, and to
secure, the Secured Obligations.

2.9. Reallocation of Commitments. On the Effective Date, the Borrower shall
(A) prepay the Loans (if any) that are outstanding immediately prior to the
Effective Date in full and (B) simultaneously borrow new Loans under the Credit
Agreement in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any Lender
may, at the discretion of the Administrative Agent, be effected by book entry to
the extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the Lenders shall make and
receive payments among themselves, as administered by and in a manner acceptable
to the Administrative Agent, so that, after giving effect thereto, the Loans are
held ratably by the Lenders in accordance with the respective Commitments of
such Lenders (as set forth in Schedule 1.01(b) of the Credit Agreement). Each of
the Lenders agrees to waive repayment of the amounts, if any, payable under
Section 2.13 of the Credit Agreement as a result of, and solely in connection
with, such prepayment.

2.10. New Lenders

(a) On the Effective Date, substantially contemporaneously with the reallocation
described in Section 2.9 each person identified as a “New Lender” on the
signature pages hereto (each, a “New Lender”) shall make a payment to the
Administrative Agent, for the account of the other Lenders, in an amount
calculated by the Administrative Agent in accordance with such section, so that
after giving effect to such payment and to the distribution thereof to other
Lenders, the Loans are held ratably by the Lenders in accordance with the
respective Commitments of such Lenders.

(b) As of the Effective Date, each New Lender shall become a Lender under the
Credit Agreement and shall have all the rights and obligations of a Lender under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto.

(c) Each New Lender (a) represents and warrants that (i) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, and
(ii) it has received a copy of the Credit Agreement, together with copies of the
consolidated statement of assets and liabilities and the related consolidated
statements of operations, changes in net assets and cash flows and related
schedule of investments of the Borrower and its Subsidiaries (if any) as of and
for the fiscal quarter ended March 31, 2014, delivered pursuant to
Section 5.01(a) thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement and to make such Loans on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents and (ii) it will perform in accordance with their

 

4



--------------------------------------------------------------------------------

terms all of the obligations by which the terms of the Loan Documents are
required to be performed by it as a Lender.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SIERRA INCOME CORPORATION, as Borrower By:  

/s/ Richard T. Allorto, Jr.

Name:  

Richard T. Allorto, Jr.

Title:  

Chief Financial Officer

SIC RT1 LLC, as Subsidiary Guarantor By:  

/s/ Richard T. Allorto, Jr.

Name:  

Richard T. Allorto, Jr.

Title:  

Chief Financial Officer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and a Lender By:  

/s/ Patrick Frisch

Name:  

Patrick Frisch, CFA

Title:  

Managing Director

 

By:   /s/ Kunduck Moon Name:   Kunduck Moon Title:   Managing Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

EVERBANK COMMERCIAL FINANCE, INC., as a Lender By:  

/s/ Chris Tucker

Name:  

Chris Tucker

Title:  

Managing Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

BLUE HILLS BANK, as a Lender By:  

/s/ Kelley Keefe

Name:  

Kelley Keefe

Title:  

Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CALIFORNIA BANK AND TRUST, as a Lender By:  

/s/ Matthew Smith

Name:  

Matthew Smith

Title:  

Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:  

/s/ Eric Lo

Name:  

Eric Lo

Title:  

Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

FIRST NIAGRA COMMERCIAL FINANCE, INC., as a Lender By:  

/s/ Danielle Prentis

Name:  

Danielle Prentis

Title:  

Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

KEYBANK, N.A., as a New Lender By:  

/s/ Richard Andersen

Name:  

Richard Andersen

Title:  

Designated Signer

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

EXECUTION VERSION

(CONFORMED THROUGH AMENDMENT NO. 1)

 

 

 

SENIOR SECURED

REVOLVING CREDIT AGREEMENT

dated as of

December 4, 2013

as amended by Amendment No. 1,

dated as of December 30, 2013,

as amended by Amendment No. 2,

dated as of August 21, 2014

among

SIERRA INCOME CORPORATION,

as Borrower

The LENDERS Party Hereto

and

ING CAPITAL LLC,

as Administrative Agent,

Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    SECTION 1.01.    Defined Terms     
1    SECTION 1.02.    Classification of Loans and Borrowings      3132   
SECTION 1.03.    Terms Generally      3132    SECTION 1.04.    Accounting Terms;
GAAP      3132    ARTICLE II    THE CREDITS    SECTION 2.01.    The Commitments
     3233    SECTION 2.02.    Loans and Borrowings      3233    SECTION 2.03.   
Requests for Borrowings      3334    SECTION 2.04.    Funding of Borrowings     
3435    SECTION 2.05.    Interest Elections      3435    SECTION 2.06.   
Termination, Reduction or Increase of the Commitments      3637    SECTION 2.07.
   Repayment of Loans; Evidence of Debt      39    SECTION 2.08.    Prepayment
of Loans      40    SECTION 2.09.    Fees      4243    SECTION 2.10.    Interest
     4344    SECTION 2.11.    Eurocurrency Borrowing Provisions      4445   
SECTION 2.12.    Increased Costs      4546    SECTION 2.13.    Break Funding
Payments      4647    SECTION 2.14.    Taxes      4748    SECTION 2.15.   
Payments Generally; Pro Rata Treatment: Sharing of Set-offs      5051   
SECTION 2.16.    Defaulting Lenders      5152    SECTION 2.17.    Mitigation
Obligations; Replacement of Lenders      5253    ARTICLE III    REPRESENTATIONS
AND WARRANTIES    SECTION 3.01.    Organization; Powers      5354   
SECTION 3.02.    Authorization; Enforceability      5354    SECTION 3.03.   
Governmental Approvals; No Conflicts      5354    SECTION 3.04.    Financial
Condition; No Material Adverse Effect      5455    SECTION 3.05.    Litigation
     5455    SECTION 3.06.    Compliance with Laws and Agreements      5455   
SECTION 3.07.    Taxes      5455    SECTION 3.08.    ERISA      5556   

 

(i)



--------------------------------------------------------------------------------

SECTION 3.09.    Disclosure      5556    SECTION 3.10.    Investment Company
Act; Margin Regulations.      5556    SECTION 3.11.    Material Agreements and
Liens      5657    SECTION 3.12.    Subsidiaries and Investments      5657   
SECTION 3.13.    Properties      5758    SECTION 3.14.    Solvency      5758   
SECTION 3.15.    Affiliate Agreements      5758    SECTION 3.16.    Structured
Subsidiaries      5758    SECTION 3.17.    Existing Prime Brokerage Facility   
  5758    ARTICLE IV    CONDITIONS    SECTION 4.01.    Effective Date      5859
   SECTION 4.02.    Each Credit Event      6162    ARTICLE V    AFFIRMATIVE
COVENANTS    SECTION 5.01.    Financial Statements and Other Information     
6263    SECTION 5.02.    Notices of Material Events      6566    SECTION 5.03.
   Existence; Conduct of Business      6567    SECTION 5.04.    Payment of
Obligations      6667    SECTION 5.05.    Maintenance of Properties; Insurance
     6667    SECTION 5.06.    Books and Records; Inspection and Audit Rights   
  6668    SECTION 5.07.    Compliance with Laws and Agreements      6768   
SECTION 5.08.    Certain Obligations Respecting Subsidiaries; Further Assurances
     6769    SECTION 5.09.    Use of Proceeds      7072    SECTION 5.10.   
Status of RIC and BDC      7172    SECTION 5.11.    Investment Policies     
7172    SECTION 5.12.    Portfolio Valuation and Diversification Etc.      7173
   SECTION 5.13.    Calculation of Borrowing Base      7779    ARTICLE VI   
NEGATIVE COVENANTS    SECTION 6.01.    Indebtedness      8587    SECTION 6.02.
   Liens      8789    SECTION 6.03.    Fundamental Changes      8890   
SECTION 6.04.    Investments      8992    SECTION 6.05.    Restricted Payments
     9093    SECTION 6.06.    Certain Restrictions on Subsidiaries      9294   
SECTION 6.07.    Certain Financial Covenants      9295    SECTION 6.08.   
Transactions with Affiliates      9395   

 

(ii)



--------------------------------------------------------------------------------

SECTION 6.09.    Lines of Business      9396    SECTION 6.10.    No Further
Negative Pledge      9396    SECTION 6.11.    Modifications of Indebtedness and
Affiliate Agreements      9496    SECTION 6.12.    Payments of Term Loans and
Longer-Term Indebtedness      9497    SECTION 6.13.    Modification of
Investment Policies      9597    SECTION 6.14.    SBIC Guarantee      9597   
ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE ADMINISTRATIVE AGENT   
SECTION 8.01.    Appointment of the Administrative Agent      98101   
SECTION 8.02.    Capacity as Lender      98101    SECTION 8.03.    Limitation of
Duties; Exculpation      99101    SECTION 8.04.    Reliance      99101   
SECTION 8.05.    Sub-Agents      99102    SECTION 8.06.    Resignation;
Successor Administrative Agent      100102    SECTION 8.07.    Reliance by
Lenders      100102    SECTION 8.08.    Modifications to Loan Documents     
100103    ARTICLE IX    MISCELLANEOUS    SECTION 9.01.    Notices; Electronic
Communications      101103    SECTION 9.02.    Waivers; Amendments      103105
   SECTION 9.03.    Expenses; Indemnity; Damage Waiver      105108   
SECTION 9.04.    Successors and Assigns      107109    SECTION 9.05.    Survival
     111114    SECTION 9.06.    Counterparts; Integration; Effectiveness;
Electronic Execution      112114    SECTION 9.07.    Severability      112114   
SECTION 9.08.    Right of Setoff      112115    SECTION 9.09.    Governing Law;
Jurisdiction; Etc      113115    SECTION 9.10.    WAIVER OF JURY TRIAL     
113116    SECTION 9.11.    Judgment Currency      113116    SECTION 9.12.   
Headings      114116    SECTION 9.13.    Treatment of Certain Information;
Confidentiality      114116    SECTION 9.14.    USA PATRIOT Act      115118   
SECTION 9.15.    Termination      115118   

 

(iii)



--------------------------------------------------------------------------------

SCHEDULE 1.01(a) -    Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) -    Commitments SCHEDULE 1.01(c) -    [Intentionally omitted]Risk
Factors SCHEDULE 1.01(d) -    Eligibility Criteria SCHEDULE 3.11(a) -   
Material Agreements SCHEDULE 3.11(b) -    Liens SCHEDULE 3.11(c)        Accounts
SCHEDULE 3.12(a) -    Subsidiaries SCHEDULE 3.12(b) -    Investments SCHEDULE
6.08 -    Certain Affiliate Transactions

 

EXHIBIT A   -    Form of Assignment and Assumption EXHIBIT B   -    Form of
Borrowing Base Certificate EXHIBIT C   -    Form of Promissory Note EXHIBIT D  
-    Form of Borrowing Request

 

(iv)



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of December 4, 2013 (this
“Agreement”), among SIERRA INCOME CORPORATION, a Maryland corporation (the
“Borrower”), the LENDERS party hereto, and ING CAPITAL LLC, as Administrative
Agent.

WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the commitments as set
forth herein and the Lenders have agreed to extend such credit upon the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” has the meaning assigned to such term in Section 5.13.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

“Affiliate Agreements” means, collectively, (a) the Investment Management
Agreement, dated as of April 5, 2012 between the Borrower and the Investment
Advisor, and (b) the Administration Agreement, dated as of April 5, 2012,
between the Borrower and Medley Capital LLC.

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for deposits in Dollars
for a period of three (3) months plus 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or such LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate, as the case
may be.

“Applicable Commitment Fee Rate” means, (a) with respect to any day during the
period commencing on the Effective Date and ending on (but excluding) the date
that is six months after the Effective Date, a rate per annum equal to 0.50% and
(b) with respect to any day during the period thereafter and ending on the
earlier of the date the Commitments are terminated and the Revolving Termination
Date, a rate per annum equal to (x) 1.00%, if the used portion of the aggregate
Commitments as of the close of business on such day (after giving effect to
Borrowings, prepayments and Commitment reductions on such day) is less than or
equal to an amount equal to thirty-five percent (35%) of such aggregate
Commitments and (y) 0.50%, if the used portion of the aggregate Commitments as
of the close of business on such day (after giving effect to Borrowings,
prepayments and Commitment reductions on such day) is greater than an amount
equal to thirty-five percent (35%) of such aggregate Commitments. For purposes
of determining the Applicable Commitment Fee Rate, the Commitments shall be
deemed to be used to the extent of the outstanding Loans of all Lenders.

“Applicable Margin” means a per annum rate determined on a daily basis according
to the following pricing grid:

 

     When No
Step-Down
Condition is
Satisfied     When the
First but not
the Second
Step-Down
Condition is
Satisfied     When the
Second Step-
Down
Condition is
satisfied   Eurocurrency Loans      3.50 %      3.00 %      2.75 %  ABR Loans   
  2.50 %      2.00 %      1.75 % 

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof as set forth on Schedule 1.01(a), (b) in the case of a U.S.
Government Security, any primary dealer in U.S. Government Securities as set
forth on Schedule 1.01(a) or (c) any other bank or broker-dealer acceptable to
the Administrative Agent in its reasonable determination.

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service (a) approved by the
Board of Directors of the Borrower, (b) designated in writing to the
Administrative Agent by the Borrower (which designation shall be accompanied by
a copy of a resolution of the Board of Directors of the Borrower that such
pricing or quotation service has been approved by the Borrower), and
(c) acceptable to the Administrative Agent in its reasonable determination.

“Approved Third-Party Appraiser” means any of Houlihan Lokey, Duff & Phelps LLC,
Murray, Devine and Company, Lincoln Advisors, Alvarez & Marsal and Valuation
Research Corporation, in each case only so long as such firm has been approved
by a resolution of the Board of Directors of the Borrower to assist the Board of
Directors of the Borrower in making valuations of portfolio assets to determine
the Borrower’s compliance with the applicable provisions of this Agreement, or
any other Independent nationally recognized third-party appraisal firm approved
by the Board of Directors and engaged for that purpose and acceptable to the
Administrative Agent in its reasonable discretion, provided that, in each case
to the extent such Approved Third-Party Appraiser requests or requires a
non-reliance letter, confidentiality agreement or similar agreement prior to
allowing the Administrative Agent to review the written valuation report of the
Approved Third-Party Appraiser referred to in the first sentence of
Section 5.12(b)(ii)(B)(y), such Administrative Agent and such Approved
Third-Party Appraiser shall have entered into a letter or agreement on customary
and reasonable terms.

“Arbor Funding” means Arbor Funding LLC, a Delaware limited liability company.

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange Commission under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary from the definition of Senior Securities
only so long as (a) such order is in effect, and (b) no obligations

 

3



--------------------------------------------------------------------------------

have become due and owing pursuant to the terms of any Permitted SBIC Guarantee.
For the avoidance of doubt, the outstanding utilized notional amount of any
total return swap less all of the cash collateral supporting such total return
swap at such time shall be treated as a Senior Security for the purposes of
calculating the Asset Coverage Ratio.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediately transferred to a
Financing Subsidiary pursuant to the terms of Section 6.03(f) hereof.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.06(f).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolver Termination Date and the date of
termination of the Commitments.

“BCI Payoff Letter” has the meaning assigned to such term in Section 4.01(n).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Borrower Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, that have the same Interest
Period.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

4



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.

“Cambridge Funding” means Cambridge Funding LLC, a Delaware limited liability
company.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on Effective Date shall
not be treated as a capital lease, and any lease that would be treated as a
capital lease under GAAP as in effect on the Effective Date shall continue to be
treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a) Short-Term U.S. Government Securities (as defined in Section 5.13);

(b) investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A 1 from S&P and at least P 1 from Moody’s;

 

5



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States or any State thereof; provided that such
certificates of deposit, banker’s acceptances and time deposits are held in a
securities account (as defined in the Uniform Commercial Code) through which the
Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A 1 from S&P and at least
P 1 from Moody’s;

(d) fully collateralized repurchase agreements with a term of not more than 30
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A 1 from S&P and at least P 1 from Moody’s; and

(e) investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (d) above;

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than the Permitted Holders or
the Investment Advisor, of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the requisite members of the board of directors of the Borrower
nor (ii) appointed by a majority of the directors so nominated or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or group
other than the Permitted Holders or the Investment Advisor.

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
(or, for purposes of Section 2.12(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority

 

6



--------------------------------------------------------------------------------

made or issued after the Effective Date; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee On Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, as such commitment may be (a) reduced or increased from time to
time pursuant to Sections 2.06 and 2.08(c) and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The aggregate amount of each Lender’s Commitment as of the
Effective Date is set forth on Schedule 1.01(b), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments as of the Effective
Date is $50,000,000.

“Commitment Increase” has the meaning assigned to such term in Section 2.06(f).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.06(f).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (x) cash
interest paid in respect of the stated rate of interest (including any default
rate of interest, if applicable) applicable to any Indebtedness plus (y) the net
amount paid in cash (or minus the net amount received in cash) under Hedging
Agreements permitted under Section 6.04 relating to interest during such period
and to the extent not already taken into account under clause (x), plus (z) if
the Borrower or any of its Subsidiaries is a counterparty to any total return
swap, the interest payable on the outstanding utilized notional amount of such
total return swap during such period (whether or not actually paid or received
during such period).

“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income (including, for the avoidance of
doubt, interest and fees generated by total return swap reference assets) after
deduction of all expenses and other

 

7



--------------------------------------------------------------------------------

proper charges other than Taxes, Consolidated Interest Expense and non-cash
employee stock options expense and excluding (a) net realized gains or losses
(including, for the avoidance of doubt, in connection with the sale or repayment
of total return swap reference assets), (b) net change in unrealized
appreciation or depreciation, (c) gains on re-purchases of Indebtedness, (d) the
amount of interest paid-in-kind to the Borrower or any of its Subsidiaries
(“PIK”) to the extent such amount exceeds the sum of (i) PIK interest collected
in cash (including any amortization payments on such applicable debt instrument
up to the amount of PIK interest previously capitalized thereon) and
(ii) realized gains collected in cash (net of realized losses); provided that
the amount determined pursuant to this clause (d)(ii) shall not be less than
zero, all as determined in accordance with GAAP, and (e) other non-cash charges
and gains to the extent included to calculate income.

“Consolidated Interest Coverage Ratio” means the ratio of as of the last day of
any fiscal quarter of the Borrower of (a) Consolidated EBIT for the four fiscal
quarter period then ending, taken as a single accounting period, to
(b) Consolidated Adjusted Interest Expense for such four fiscal quarter period.

“Consolidated Interest Expense” means, with respect to a Person and for any
period, the sum of (x) the total consolidated interest expense in respect of
Indebtedness (including capitalized interest expense and interest expense
attributable to Capital Lease Obligations) of such Person and in any event shall
include all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable plus (y) the net amount payable
(or minus the net amount receivable) under Hedging Agreements permitted under
Section 6.04 relating to interest during such period (whether or not actually
paid or received during such period) and to the extent not already taken into
account under clause (x), plus (z) the interest payable on the outstanding
utilized notional amount of any total return swap during such period (whether or
not actually paid or received during such period).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate principal
amount (including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such
date.

“Covered Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral

 

8



--------------------------------------------------------------------------------

Agent. The term “Custodian” includes any agent or sub-custodian acting on behalf
of the Custodian.

“Custodian Account” means an account subject to a Custodian Agreement.

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within three
(3) Business Days of the date required to be funded by it hereunder, unless, in
the case of any Loans, such Lender’s failure is based on such Lender’s
reasonable determination that the conditions precedent to funding such Loan
under this Agreement have not been met, such conditions have not otherwise been
waived in accordance with the terms of this Agreement and such Lender has
advised the Administrative Agent in writing (with reasonable detail of those
conditions that have not been satisfied) prior to the time at which such funding
was to have been made, (b) notified the Borrower, the Administrative Agent, or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent), (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount (other
than a de minimis amount) required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) other than via an Undisclosed Administration, either (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or has a
parent company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it (unless in the case of
any Lender referred to in this clause (e) the Borrower and the Administrative
Agent shall be satisfied in the exercise of their respective reasonable
discretion that such Lender intends, and has all approvals required to enable
it, to continue to perform its

 

9



--------------------------------------------------------------------------------

obligations as a Lender hereunder); provided that a Lender shall not qualify as
a Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or its parent company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
Governmental Authority or instrumentality thereof, or solely as a result of an
Undisclosed Administration, so long as such ownership interest or Undisclosed
Administration does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amount of such currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent (or other foreign currency broker reasonably acceptable to
the Administrative Agent) offers to sell such currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m., London time, for delivery
two Business Days later.

“Dollars” or “$” refers to lawful money of the United States.

“Effective Date” means December 4, 2013.

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account; provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that any Portfolio Investments that have been contributed
or sold, purported to be contributed or sold or otherwise transferred to any
Financing Subsidiary, or held by any Financing Subsidiary, or which secure
obligations of any Financing Subsidiary, shall not be treated as Eligible
Portfolio Investments. Notwithstanding the foregoing, nothing herein shall limit
the provisions of Section 5.12(b)(i), which provide that, for purposes of this
Agreement, all determinations of whether an Investment is to be included as an
Eligible Portfolio Investment shall be determined on a settlement-date basis
(meaning that any Investment that has been purchased will not be treated as an
Eligible Portfolio Investment until such purchase has settled, and any Eligible
Portfolio Investment which has been sold will not be

 

10



--------------------------------------------------------------------------------

excluded as an Eligible Portfolio Investment until such sale has settled);
provided that no such Investment shall be included as an Eligible Portfolio
Investment to the extent it has not been paid for in full.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standards set forth in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Multiemployer Plan; (g) the occurrence of any nonexempt prohibited
transaction within the meaning of Section 4975 of the Code or Section 406 of
ERISA which would result in liability to an Lender; (h) the failure to make any
required contribution to a Multiemployer Plan or failure to make by its due date
any required contribution to any Plan; or (i) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability on the Borrower or any of its Subsidiaries or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, as defined in Title IV of ERISA.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

“Event of Default” has the meaning assigned to such term in Article VII.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States or by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having become a party to any Loan
Document), (b) any branch profits taxes or backup withholding taxes imposed by
the United States or any tax similar to a branch profits tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.14(e), except to the extent, other than in a case
of failure to comply with Section 2.14(e), that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.14(a) and (d) any taxes
imposed on amounts payable to or for the account of any Foreign Lender as a
result such Foreign Lender’s failure to satisfy the applicable requirements of
FATCA to establish a complete exemption from withholding thereunder.

“Existing Prime Brokerage Facility” means the prime brokerage services
agreement, dated as of April 24, 2012, among Barclays Capital Inc., the
Investment Advisor and the Borrower.

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

“External Unquoted Value” means (i) with respect to Borrower Tested Assets, the
Borrower External Unquoted Value and (ii) with respect to IVP Tested Assets, the
IVP External Unquoted Value.

“FATCA” means sections 1471 through 1474 of the Code, as of the Effective Date
(or any amendment or successor version that is substantially comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

 

12



--------------------------------------------------------------------------------

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

“First Step-Down Condition” means at any time at which either (A) the Obligors’
Net Worth exceeds $150,000,000, or (B) (i) the weighted average trailing
12-month EBITDA of all Eligible Portfolio Investments (exclusive of the Eligible
Portfolio Investment with the largest EBITDA and Eligible Portfolio Investment
with the smallest EBITDA) included in the Borrowing Base exceeds $40,000,000,
and (ii) at least 35% of the Borrowing Base is comprised of Liquid Investments.;
provided that the First Step-Down Condition shall not take effect until the
Borrower has delivered a certificate of a Financial Officer certifying as to
compliance with such condition, with reasonably detailed calculations
demonstrating such compliance.

“Foreign Lender” means any Lender or any other recipient of payments hereunder
from the Borrower that, in each case, is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.

“Funding Account” means account numbers 10283620 and 10246080 at State Street
Bank and Trust Company, and any other account designated in writing by a
Financial Officer of the Borrower in the applicable Borrowing Notice and
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term

 

13



--------------------------------------------------------------------------------

Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary indemnification agreements entered into
in the ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guarantee at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guarantee is incurred, unless the
terms of such Guarantee expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guarantee shall be deemed to be an amount equal to such lesser amount).

“Guarantee and Security Agreement” means the Guarantee, Pledge and Security
Agreement, dated as of the Effective Date, among the Borrower, the Subsidiary
Guarantors, the Administrative Agent, each holder (or a representative, agent or
trustee therefor) from time to time of any Term Loan Indebtedness or Secured
Longer-Term Indebtedness, and the Collateral Agent, as the same shall be
amended, restated, modified and supplemented from time to time.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the Effective Date.

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria at all times: (a) such Subsidiaries and their
Subsidiaries do not hold any Eligible Portfolio Investment; (b) the aggregate
assets of all such Subsidiaries and their Subsidiaries (on a consolidated basis)
do not exceed an amount equal to 3% of the consolidated assets of the Borrower
and its Subsidiaries; and (c) the aggregate revenues of all such Subsidiaries
and their Subsidiaries (on a consolidated basis) for the most recent period of
four consecutive fiscal quarters of such Subsidiaries and their Subsidiaries for
which financial statements required to be delivered pursuant to Section 5.01 do
not exceed an amount equal to 3% of the consolidated revenues of the Borrower
and its Subsidiaries on a pro forma basis for such period; provided, further
that if the aggregate assets or revenues of all Subsidiaries designated by the
Borrower as “Immaterial Subsidiaries” (and not redesignated) shall as at any
such time exceed the limits set forth in clauses (a), (b) and (c) above, then
all such Subsidiaries shall be deemed not to be Immaterial Subsidiaries unless
and until the Borrower shall redesignate one or more as not Immaterial
Subsidiaries, in each case in a written notice to the Administrative Agent, and,
as a result thereof, the aggregate assets and revenues of all Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits.

 

14



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned to such term in Section 2.06(f).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances or, for purposes of Sections 3.11, 3.16, 6.01
and 6.04 only, Hedging Agreements. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower or any such Subsidiary or Affiliate
with a market value not to exceed $1,000,000 and (b) is not an officer,
employee, promoter, underwriter, trustee, partner, director or a Person
performing similar functions of the Borrower or of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof).

“Independent Valuation Provider” means any Duff & Phelps LLC, Murray, Devine and
Company, Lincoln Advisors, Houlihan Lokey and Valuation Research Corporation, or
any other Independent nationally recognized third-party appraisal firm selected
by the Administrative Agent, and reasonably acceptable to the Borrower.

“Industry Classification Group” means any of the industry group classification
groups that are currently in effect by Moody’s or may be subsequently
established by Moody’s and provided by the Borrower to the Lenders.

 

15



--------------------------------------------------------------------------------

“Ineligible Participant” shall mean any Person that shall have filed an election
to be regulated as a “business development company” under the Investment Company
Act and that such filing is publicly available.

“ING” means ING Capital LLC.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

“Internal Value” has the meaning set forth in Section 5.12(b)(ii).

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Investment Advisor” means SIC Advisors LLC, a Delaware limited liability
company, or an Affiliate thereof.

“Investment Advisor Departure Event” means any of the following events:

(a the Investment Advisor shall cease to be the investment adviser of the
Borrower;

 

16



--------------------------------------------------------------------------------

(b the Permitted Holders cease to, directly or indirectly, Control the
Investment Advisor; or

(c any two of the Permitted Holders cease to be actively engaged in the day to
day management of the Investment Advisor.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Policies” means (i) the written statement of the Borrower’s
investment objectives, policies, restrictions and limitations delivered on the
Effective Date pursuant to Section 4.01(g), and (ii) the written statement of
the Borrower’s investment allocation policies between affiliated investment
vehicles managed directly or indirectly by Medley LLC, delivered on the
Effective Date pursuant to Section 4.01(g), and as each of the above may be
amended from time to time by a Permitted Policy Amendment.

“IVP External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii).

“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).

“IVP Tested Assets” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group to which a greater portion of the
Borrowing Base has been assigned pursuant to Section 5.12(a) than any other
single Industry Classification Group.

“Lenders” means the Persons listed on Schedule 1.01(b) as having Commitments and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption that provides for it to assume a Commitment or to acquire
Revolving Credit Exposure, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, for any Interest Period, the British Bankers’ Association
Interest Settlement Rate per annum for deposits in Dollars for a period equal to
the Interest Period appearing on the display designated as Reuters Screen
LIBOR01 Page (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.,
London time on the day that is two Business Days prior to the first day of the
Interest Period (or if such Reuters Screen LIBOR01 Page is unavailable for any
reason at such time, the rate which appears on the Reuters Screen ISDA Page as
of such date and such time); provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBO Rate for purposes of this definition shall mean the rate
of interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two
(2) business days preceding the first day of such Interest Period by leading
banks in the London interbank market as of 11:00 a.m. for delivery on the first
day of

 

17



--------------------------------------------------------------------------------

such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Administrative Agent’s portion of the relevant
Eurocurrency Borrowing.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, for the avoidance of doubt, in the case of
Investments that are loans or other debt obligations, restrictions on
assignments or transfers thereof on customary and market based terms pursuant to
the underlying documentation relating to such Investment shall not be deemed to
be a “Lien” and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.07(f) and the Security Documents.

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.

“Material Indebtedness” means (a) Term Loan Indebtedness, (b) other Indebtedness
(other than the Loans, Hedging Agreements and total return swaps), of any one or
more of the Borrower and its Subsidiaries in an aggregate outstanding principal
amount exceeding $5,000,000 (c) obligations in respect of one or more Hedging
Agreements under which the maximum aggregate amount (giving effect to any
netting agreements) that the Borrower and the Subsidiaries would be required to
pay if such Hedging Agreement(s) were terminated at such time would exceed
$5,000,000 and (d) obligations in respect of any total return swap under which
the outstanding utilized notional amount less all of the cash collateral
supporting such total return swap at such time would exceed $5,000,000.

“Maturity Date” means the date that is the one (1) year anniversary of the
Revolver Termination Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses incurred by any Obligor directly incidental
to such Asset Sale, including reasonable legal fees and expenses, minus (c) all
taxes paid or reasonably estimated to be payable as a result of such Asset Sale
(after taking into account any available tax credits or deductions) and (d) in
the case of an Asset Sale consisting of a Portfolio Investment that is Capital
Stock, reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by the Borrower or the relevant Subsidiary in
connection with such Asset Sale; provided that, (i) such reserved amount shall
not be included in the Borrowing Base and (ii) if the amount of any estimated
reserves pursuant to this clause (d) exceeds the amount actually required to be
paid in cash in respect of indemnification, purchase price adjustments or
analogous arrangements for such Asset Sale, the aggregate amount of such excess
shall constitute Net Asset Sale Proceeds.

“Net Extraordinary Receipts” means an amount equal to (a) any Cash amount (and
Cash proceeds of any non-Cash amount) received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds (other than
for the avoidance of doubt, amounts received by the Borrower pursuant to
Section 2.14(g)), pension plan reversions, judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action,
condemnation awards (and payments in lieu thereof), indemnity payments received
not in the ordinary course of business, purchase price adjustments received not
in the ordinary course of business in connection with any purchase agreement and
proceeds of insurance, minus (b) any costs, fees, commissions, premiums and
expenses incurred by any Obligor directly incidental to such Cash receipts,
including reasonable legal fees and expenses, minus (c) all taxes paid or
reasonably estimated to be payable as a result of such Cash receipts (after
taking into account any available tax credits or deductions); provided, however,
that Net Extraordinary Receipts shall not include (i) proceeds of any issuance
of Equity Interests or issuances of Indebtedness by any Obligor, (ii) amounts
that any Obligor receives from the Administrative Agent or any Lender in
connection with the Loan Documents, (iii) Cash receipts to the extent received
from proceeds of any casualty insurance or condemnation awards (or payments in
lieu thereof) to the extent that such proceeds are used within 90 days to repair
or replace the assets giving rise to such proceeds, (iv) proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings, or (v) indemnity payments or payments in respect of judgments or
settlements of claims, litigation or proceedings to the extent that such
payments are received by any Person in respect of any unaffiliated third party
claim against or loss by such Person and promptly applied to pay (or to
reimburse such Person for its prior payment of) such claim or loss and the costs
and expenses of such Person with respect thereto.

“Net Return of Capital” means an amount equal to (a) any Cash amount (and Cash
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or

 

19



--------------------------------------------------------------------------------

otherwise), plus (b) without duplication of amounts received under clause (a),
any Cash proceeds (including Cash proceeds of any non-Cash consideration)
received by any Obligor at any time from the sale of any property or assets
pledged as collateral in respect of any Portfolio Investment to the extent such
Cash proceeds are less than or equal to the outstanding principal balance of
such Portfolio Investment, plus (c) any cash amount (and Cash proceeds of any
non-Cash amount) received by any Obligor at any time in respect of any Portfolio
Investment that is an Equity Interest (x) upon the liquidation or dissolution of
the Portfolio Company of such Portfolio Investment, (y) as a distribution of
capital made on or in respect of such Portfolio Investment (other than, in the
case of a Portfolio Investment that is Capital Stock, any distribution on
account of actual taxes paid or reasonably estimated to be payable), or
(z) pursuant to the recapitalization or reclassification of the capital of the
Portfolio Company of such Portfolio Investment or pursuant to the reorganization
of such Portfolio Company plus (d) any similar return of capital received by any
Obligor in Cash (and Cash proceeds of any non-Cash amount) in respect of any
Portfolio Investment, minus (e) any costs, fees, commissions, premiums and
expenses incurred by any Obligor directly incidental to such Cash receipts,
including reasonable legal fees and expenses.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in any non-Obligor Subsidiary.

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Term Loan Indebtedness and Unsecured Shorter-Term Indebtedness.

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days or which are not being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, Hedging Agreements entered into for financial planning purposes and
not for speculative purposes, reverse repurchase agreements or dollar rolls to
the extent such transactions are permitted under the Investment Company Act and
the Borrower’s Investment Policies; provided that such Indebtedness does not
arise in connection with the purchase of Eligible Portfolio Investments other
than Cash Equivalents and U.S. Government Securities, (c) Indebtedness in
respect of judgments or awards that have been in force for less than the

 

20



--------------------------------------------------------------------------------

applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under clause (k) of Article VII,
(d) Indebtedness incurred in the ordinary course of business to finance
equipment and fixtures; provided that such Indebtedness does not exceed
$2,000,000 in the aggregate at any time outstanding; and (e) other Indebtedness
not to exceed $1,000,000 in the aggregate.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17(b) of the Agreement).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“Patriot Act” means USA Patriot Act Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

“PBGC” means the Pension Benefit Guaranty Corporation as referred to and defined
in ERISA and any successor entity performing similar functions.

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock at any time prior to the
first anniversary of the later of the Maturity Date (as in effect from time to
time) and the Termination Date.

“Permitted Holders” means any three of the following: (i) Brook Taube,
(ii) Andrew Fentress, (iii) Jeff Tonkel or (iv) Seth Taube (including, in each
case, any trust, partnership, corporation, limited liability company or other
entity Controlled by such individual), except if any such individuals are
replaced with individuals reasonably acceptable to the Administrative Agent and
the Required Lenders after the death, disability or termination of the same.

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens

 

21



--------------------------------------------------------------------------------

incurred or pledges or deposits made to secure obligations incurred in the
ordinary course of business under workers’ compensation laws, unemployment
insurance or other similar social security legislation (other than in respect of
employee benefit plans subject to ERISA) or to secure public or statutory
obligations; (e) Liens securing the performance of, or payment in respect of,
bids, insurance premiums, deductibles or co-insured amounts, tenders, government
or utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business; (f) Liens arising out of judgments
or awards that have been in force for less than the applicable period for taking
an appeal so long as such judgments or awards do not constitute an Event of
Default; (g) customary rights of setoff and liens upon (i) deposits of cash in
favor of banks or other depository institutions in which such cash is maintained
in the ordinary course of business, (ii) cash and financial assets held in
securities accounts in favor of banks and other financial institutions with
which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business, in the case of each of clauses (i) through (iii) above,
securing payment of fees, indemnities, charges for returning items and other
similar obligations; (h) Liens arising solely from precautionary filings of
financing statements under the Uniform Commercial Code of the applicable
jurisdictions in respect of operating leases entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business; (i) zoning restrictions,
easements, licenses, or other restrictions on the use of any real estate
(including leasehold title), in each case which do not interfere with or affect
in any material respect the ordinary course conduct of the business of the
Borrower and its Subsidiaries; (j) purchase money Liens on specific equipment
and fixtures provided that (i) such Liens only attach to such equipment and
fixtures, (ii) the Indebtedness secured thereby is incurred pursuant to clause
(d) of the definition of “Other Permitted Indebtedness” and (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost and the fair
market value of such equipment and fixtures at the time of the acquisition
thereof; (k) deposits of money securing leases to which Borrower is a party as
lessee made in the ordinary course of business; and (l) Eligible Liens.

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders),
(b) required by applicable law or Governmental Authority, or (c) could not
reasonably be expected to have a material adverse effect on the Lenders.

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form; provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302

 

22



--------------------------------------------------------------------------------

of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

“Portfolio Company Data” means historic and pro-forma quarterly financial
information and market data associated with a Portfolio Company which has been
delivered by such Portfolio Company to the Borrower (without independent
substantive verification by the Borrower) (provided that such financial
information shall be updated by the Borrower within 30 days of receipt by the
Borrower of such financial information from such Portfolio Company), which may
include pro-forma financial information in connection with, among other things,
(a) an Investment that was originated by the Borrower within the preceding
twelve month period, (b) a Portfolio Company that has, within the preceding
twelve month period, been the acquirer of substantially all of the business
assets or stock of another Person, (c) a Portfolio Company that has, within the
preceding twelve month period, been the target of an acquisition of
substantially all of its business assets or stock, and/or (d) a Portfolio
Company that does not have an entire fiscal year under its current capital
structure.

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on December 31, 2013.

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

“Register” has the meaning set forth in Section 9.04.

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall

 

23



--------------------------------------------------------------------------------

mean Lenders having Revolving Credit Exposures and unused Commitments
representing more than 67% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time and (b) if there are only two (2) Lenders at
such time, “Required Lenders” shall mean all Lenders.

“Required Payment Amount” has the meaning set forth in Section 6.05(b).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower; provided, for clarity, neither the conversion of
convertible debt into capital stock nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
capital stock shall be a Restricted Payment hereunder.

“Revolver Termination Date” means the date that is the three (3) year
anniversary of the Effective Date, unless extended with the consent of each
Lender in its sole and absolute discretion.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Code.

“Risk Factor” means, with respect to any Portfolio Investment, for any calendar
quarter, the risk factor set forth on Schedule 1.01(c) corresponding to the Risk
Factor Rating that has been most recently assigned to such Portfolio Investment
by the Borrower in accordance with the definition of Risk Factor Rating.

“Risk Factor Rating” means, with respect to any Portfolio Investment, a rating
assigned by the Borrower from time to time to such Portfolio Investment by
(i) using a public rating of the Portfolio Company from S&P or Moody’s; (ii) if
such public rating referred to in clause (i) is not available, using a
comparable shadow rating performed by an S&P or a Moody’s analyst with respect
to the Portfolio Company Data relating to such Portfolio Investment (as such
shadow rating remains in effect from time to time, and which shall be maintained
by the underlying obligor), (iii) if such a public rating or comparable shadow
rating referred to in clauses (i) and (ii) above is not available, using a
comparable rating determined by the Borrower inputting the Portfolio Company
Data relating to such Portfolio Investment into RiskCalc (Moody’s KMV Expected
Default Frequency model), provided that such rating shall not be older than six
months or based on financial statements that are older than six months; or
(iv) determining a rating by another method

 

24



--------------------------------------------------------------------------------

that has been approved for such Portfolio Investment by the Administrative Agent
and Lenders (which approval, for the avoidance of doubt, may be given
electronically) holding not less than two-thirds of the total Revolving Credit
Exposures and unused Commitments; provided that, with respect to any Portfolio
Investment for which the underlying Portfolio Company has EBITDA of less than
$20,000,000 on a trailing twelve month basis, the Risk Factor Rating assigned
under to such Portfolio Investment for purposes of this Agreement shall not
exceed Ba1/BB+. For clarity, if a Risk Factor Rating is available under clauses
(i) or (ii) of this definition from both S&P and Moody’s, the higher rating
shall apply.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, directly or
indirectly, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated by the Borrower (as provided below) as an SBIC
Subsidiary, so long as:

(a) other than pursuant to a Permitted SBIC Guarantee or the requirement by the
SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(f) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary),
(ii) is recourse to or obligates the Borrower or any of its Subsidiaries (other
than any SBIC Subsidiary) in any way, or (iii) subjects any property of the
Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) to the
satisfaction thereof;

(b) other than pursuant to a Permitted SBIC Guarantee, neither the Borrower nor
any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;

(c) neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

(d) such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity

 

25



--------------------------------------------------------------------------------

Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

“Second Step-Down Condition” means at any time at which (i) the Obligors’ Net
Worth exceeds $150,000,000, (ii) the weighted average trailing 12-month EBITDA
of all Eligible Portfolio Investments (exclusive of the Eligible Portfolio
Investment with the largest EBITDA and Eligible Portfolio Investment with the
smallest EBITDA) included in the Borrowing Base exceeds $40,000,000, and
(iii) at least 25% of the Borrowing Base is comprised of Liquid Investments.;
provided that the Second Step-Down Condition shall not take effect until the
Borrower has delivered a certificate of a Financial Officer certifying as to
compliance with such condition, with reasonably detailed calculations
demonstrating such compliance.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder and under any Term Loan Credit Facility) of the
Borrower (which may be Guaranteed by Subsidiary Guarantors) that (a) has no
amortization prior to, and a final maturity date not earlier than, six months
after the Maturity Date (it being understood that the conversion features into
Permitted Equity Interests under convertible notes (as well as the triggering of
such conversion and/or settlement thereof solely with Permitted Equity
Interests, except in the case of interest (which may be payable in cash)) shall
not constitute “amortization” for the purposes of this definition), (b) is
incurred pursuant to documentation containing other terms (including financial
and other covenants, covenants regarding the borrowing base, if any, portfolio
valuations, and events of default, but excluding interest) that are no more
restrictive in any material respect upon the Borrower and its Subsidiaries,
prior to the Termination Date, than those set forth in this Agreement (it being
understood that put rights or repurchase or redemption obligations (x) in the
case of convertible securities, in connection with the suspension or delisting
of the Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would be Events of Default under this Agreement shall not be
deemed to be more restrictive for purposes of this definition) and (c) ranks
pari passu with the obligations under this Agreement and under any Term Loan
Credit Facility and is not secured by any assets of any Person other than any
assets of any Obligor pursuant to the Security Documents and the holders of
which, or the agent, trustee or representative of such holders, have agreed to
either (x) be bound by the provisions of the Security Documents by executing the
joinder attached as Exhibit E to the Guarantee and Security Agreement or (y) be
bound by the provisions of the Security Documents in a manner reasonably
satisfactory to the Administrative Agent and the Collateral Agent. For the
avoidance of doubt, Secured Longer-Term Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Secured Longer-Term
Indebtedness so long as such

 

26



--------------------------------------------------------------------------------

refinanced, refunded, renewed or extended Indebtedness continues to satisfy the
requirements of this definition.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in any projections delivered to the Lenders or with respect
to any transaction contemplated or undertaken after the Effective Date, and
(iii) such Obligor has not incurred and does not intend to incur, or believe
(nor should it reasonably believe) that it will incur, debts beyond its ability
to pay such debts as they become due (whether at maturity or otherwise); and
(b) such Obligor is “solvent” within the meaning given to such term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c), and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan

 

27



--------------------------------------------------------------------------------

securitizations (in each case in clauses (a), (b) and (c) excluding obligations
related to the collectability of the assets sold or the creditworthiness of the
underlying obligors and excluding obligations that constitute credit recourse).

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Step-Down Condition” means the First Step-Down Condition or the Second
Step-Down Condition.

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

“Structured Finance Obligations” means any obligation issued by a special
purpose vehicle and secured directly by, referenced to, or representing
ownership of, a pool of receivables or other financial assets of any Obligor,
including collateralized debt obligations and mortgaged-backed securities. For
the avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation”, such obligation shall (a) not qualify as any other category
of Portfolio Investment and (b) not be included in the Borrowing Base.

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
which engages in no material activities other than in connection with the
purchase or financing of assets from the Obligors or any other Person, and which
is designated by the Borrower (as provided below) as a Structured Subsidiary, so
long as:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(f)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

(b) no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than

 

28



--------------------------------------------------------------------------------

those that might be obtained at the time from Persons that are not Affiliates of
any Obligor, other than fees payable in the ordinary course of business in
connection with servicing loan assets; and

(c) no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

Except as provided in the next sentence, any such designation by the Borrower
shall be effected pursuant to a certificate of a Financial Officer delivered to
the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Financial Officer’s knowledge, such designation
complied with the foregoing conditions. Each of Arbor Funding and Cambridge
Funding is, and shall be deemed, a Structured Subsidiary; provided that any such
Subsidiary (and any other Subsidiary designated by the Borrower from time to
time as a “Structured Subsidiary” pursuant hereto) shall not be deemed a
Structured Subsidiary if it does not comply with the foregoing conditions. Each
Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no Financing Subsidiary shall be
required to be a Subsidiary Guarantor as long as it remains a Financing
Subsidiary as defined and described herein.

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loans” means the “Loans” (or equivalent term) as defined in any Term Loan
Credit Facility.

“Term Loan Credit Facility” means any credit agreement governing Indebtedness
(other than Indebtedness hereunder) of the Borrower (which may be Guaranteed by
Subsidiary Guarantors), that has been designated in writing as the Term Loan
Credit Facility by the Borrower with the written consent of the Administrative
Agent and the Required Lenders in their

 

29



--------------------------------------------------------------------------------

sole discretion; provided, that such Indebtedness (i) has no amortization prior
to, and a final maturity date not earlier than, six months after the Maturity
Date, (ii) is incurred pursuant to documentation containing other terms
(including financial and other covenants, covenants regarding the borrowing
base, if any, portfolio valuations, and events of default, but excluding
interest) that are no more restrictive in any material respect upon the Borrower
and its Subsidiaries, while the Commitments are outstanding, than those set
forth in this Agreement and (iii) is not secured by any assets of any Person
other than any asset of any Obligor pursuant to the Security Documents and the
holders of which, or the agent, trustee or representative of such holders, have
agreed to either (x) be bound by the provisions of the Security Documents by
executing the joinder attached as Exhibit E to the Guarantee and Security
Agreement or (y) be bound by the provisions of the Security Documents in a
manner reasonably satisfactory to the Administrative Agent and the Collateral
Agent. For the avoidance of doubt, Term Loan Credit Facility shall also include
any amendment, modification, supplement, amendment and restatement, refinancing,
refunding, renewal or extension of any Term Loan Credit Facility so long as such
refinanced, refunded, renewed or extended Indebtedness continues to satisfy the
requirements of this definition.

“Term Loan Indebtedness” means Indebtedness under any Term Loan Credit Facility
and all agreements related thereto.

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted obligations).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“United States” means the United States of America.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

 

30



--------------------------------------------------------------------------------

“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower that
(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, six months after the Maturity
Date (it being understood that (i) the conversion features into Permitted Equity
Interests under convertible notes (as well as the triggering of such conversion
and/or settlement thereof solely with Permitted Equity Interests, except in the
case of interest (which may be payable in cash)) shall not constitute
“amortization” for the purposes of this definition and (ii) any mandatory
redemption, repurchase or prepayment obligation or put right that is contingent
upon the happening of an event that is not certain to occur (including, without
limitation, a change of control or bankruptcy) shall not in and of itself be
deemed to disqualify such Indebtedness under this clause (a) (notwithstanding
the foregoing, in this clause (ii), the Borrower acknowledges that any payment
prior to the Termination Date in respect of any such obligation or right shall
only be made to the extent permitted by Section 6.12)), (b) is incurred pursuant
to terms that are substantially comparable to market terms for substantially
similar debt of other similarly situated borrowers as reasonably determined in
good faith by Borrower (other than financial covenants and events of default,
which shall be no more restrictive upon the Borrower and its Subsidiaries, prior
to the Termination Date, than those set forth in this Agreement) (it being
understood that put rights or repurchase or redemption obligations (x) in the
case of convertible securities, in connection with the suspension or delisting
of the Capital Stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its Capital Stock or (y) arising out of
circumstances that would be Events of Default under this Agreement shall not be
deemed to be more restrictive for purposes of this definition), and (c) is not
secured by any assets of any Person. For the avoidance of doubt, Unsecured
Longer-Term Indebtedness shall also include any refinancing, refunding, renewal
or extension of any Unsecured Longer-Term Indebtedness so long as such
refinanced, refunded, renewed or extended Indebtedness continues to satisfy the
requirements of this definition.

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any of its Subsidiaries that is not secured by any assets of
any Person and that does not constitute Unsecured Longer-Term Indebtedness and
(b) any Indebtedness of the Borrower or any of its Subsidiaries that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11(a).
For the avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Shorter-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of clause (a).

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Valuation Testing Date” has the meaning assigned to such term in
Section 5.12(b)(ii).

“Value” has the meaning assigned to such term in Section 5.13.

 

31



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
defined in Part I of Subtitle E of Title IV of ERISA.

“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such successors and assigns set forth
herein), (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then Borrower, Administrative Agent and the Lenders agree to
enter into negotiations in good faith in order to amend such provisions of the
Agreement so as to equitably reflect such change to comply with GAAP with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect

 

32



--------------------------------------------------------------------------------

such changes are effective and agreed to by Borrower, Administrative Agent and
the Required Lenders, the Borrower’s compliance with such financial covenants
shall be determined on the basis of GAAP as in effect and applied immediately
before such change in GAAP becomes effective. Notwithstanding the foregoing or
anything herein to the contrary, the Borrower covenants and agrees with the
Lenders that whether or not the Borrower may at any time adopt Accounting
Standard Codification 825, all determinations relating to fair value accounting
for liabilities or compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Accounting Standard
Codification 825. Except with respect to calculating compliance with the
financial covenants set forth in Section 6.07(c) (which shall be calculated as
set forth in the relevant definitions therefor), the Borrower shall at all times
continue to account for total return swaps as they are accounted for in the
Borrower’s consolidated financial statements for the fiscal quarter ended
September 30, 2013.

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the aggregate Revolving Credit Exposure of all of the Lenders
exceeding the aggregate Commitments, or (c) the total Covered Debt Amount
exceeding the Borrowing Base then in effect. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or of Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Loan shall be denominated in Dollars. Each Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that (i) any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement, and (ii) in exercising
such option, such Lender shall use reasonable efforts to minimize any increased
costs to the Borrower resulting therefrom (which obligation of the Lender shall
not require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise

 

33



--------------------------------------------------------------------------------

disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.12
shall apply).

(c) Minimum Amounts. Each Borrowing shall be in an aggregate amount of
$1,000,000 or a larger multiple of $100,000; provided that an ABR Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Borrowings of more than one Type may be outstanding at the
same time.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request any Eurocurrency
Borrowing (or to elect to convert to or continue as a Eurocurrency Borrowing) if
the Interest Period requested therefor would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings.

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by delivery of a signed Borrowing
Request or by telephone (followed promptly by delivery of a signed Borrowing
Request) (i) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (ii) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing.
Each such request for a Borrowing shall be irrevocable.

(b) Content of Borrowing Requests. Each request for a Borrowing (whether a
written Borrowing Request or a telephonic request) shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

(v) the location and number of the Borrower’s account (or such other account(s)
as the Borrower may designate in a written Borrowing Request accompanied by
information reasonably satisfactory to the Administrative Agent as to the
identity and purpose of such other account(s)) to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

34



--------------------------------------------------------------------------------

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified
in a request for a Borrowing, then the requested Borrowing shall be a
Eurocurrency Borrowing having an Interest Period of one (1) month. If a
Eurocurrency Borrowing is requested but no Interest Period is specified, the
Borrower shall be deemed to have selected an Interest Period of one (1) month’s
duration.

SECTION 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to the account(s)
designated by the Borrower in the applicable Borrowing RequestFunding Account.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and (ii) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

SECTION 2.05. Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
subject to Section 2.05(e), the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders (except as provided under

 

35



--------------------------------------------------------------------------------

Section 2.11(b)), and the Loans constituting each such portion shall be
considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request in a form approved by the Administrative Agent
or by telephone (followed promptly, but no later than the close of business on
the date of such request, by a signed Interest Election Request in a form
approved by the Administrative Agent) by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic and written notice of election shall be
irrevocable.

(c) Content of Interest Election Requests. Each telephonic and written notice of
election pursuant to Section 2.05(b) shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing having an Interest
Period of one month. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, (i) any Eurocurrency
Borrowing shall, at the end of the applicable Interest Period for such
Eurocurrency Borrowing, be automatically converted to an ABR Borrowing and
(ii) the Borrower shall not be entitled to elect to convert or continue any
Borrowing into or as a Eurocurrency Borrowing.

 

36



--------------------------------------------------------------------------------

SECTION 2.06. Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated in accordance with the
terms of this Agreement, on the Revolver Termination Date the Commitments shall
automatically be reduced to an amount equal to the aggregate principal amount of
the Loans of all Lenders outstanding on the Revolver Termination Date and
thereafter to an amount equal to the aggregate principal amount of the Loans
outstanding after giving effect to each payment of principal thereunder;
provided that, for clarity, no Lender shall have any obligation to make new
Loans on or after the Revolver Termination Date, and any Loans outstanding on
the Revolving Termination Date shall be due and payable on the Maturity Date in
accordance with Section 2.07.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments pursuant to this Section 2.06(b) shall be in an amount that
is $5,000,000 or a larger multiple of $1,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.08, the
total Revolving Credit Exposures would exceed the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

(e) [Intentionally Omitted].

(f) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower shall have the right, at any
time prior to the Revolver Termination Date, propose that the Commitments
hereunder be increased (each such proposed increase being a “Commitment
Increase”) by notice to the Administrative Agent specifying each existing Lender
(each an “Increasing Lender”) and/or each additional lender (each an “Assuming
Lender”) that shall have agreed to an additional Commitment and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three (3) Business Days (or such lesser period
as the Administrative Agent may reasonably

 

37



--------------------------------------------------------------------------------

agree) after delivery of such notice and thirty (30) days prior to the Revolver
Termination Date; provided that each Lender may determine in its sole discretion
whether or not it chooses to participate in a Commitment Increase; provided,
further that:

(A) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $1,000,000 or a larger multiple of $500,000
(or, in each case, in such other amounts as agreed by the Administrative Agent),

(B) immediately after giving effect to such Commitment Increase, the sum of
(i) the total Commitments of all of the Lenders hereunder and (ii) the aggregate
outstanding principal amount of any Term Loans as of the Commitment Increase
Date shall not exceed the lesser of (x) 100% of the Obligors’ Net Worth at such
time and (y) $100,000,000250,000,000;

(C) each Assuming Lender shall be consented to by the Administrative Agent
(which consent shall not be unreasonably withheld or delayed);

(D) no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects (other than
any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(ii) Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender part of such
Commitment Increase, if any, shall become a Lender hereunder as of such
Commitment Increase Date with Commitment in the amount set forth in the
agreement referred to in Section 2.06(f)(ii)(y) and the Commitment of any
Increasing Lender part of such Commitment Increase shall be increased as of such
Commitment Increase Date to the amount set forth in the agreement referred to in
Section 2.06(f)(ii)(y); provided that:

(x) the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment

 

38



--------------------------------------------------------------------------------

Increase Date (or on or prior to a time on an earlier date specified by the
Administrative Agent), an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Lender shall, effective as of such Commitment Increase Date, undertake a
Commitment or an increase of Commitment, as applicable, duly executed by such
Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans
(if any) in full, (B) simultaneously borrow new Loans hereunder in an amount
equal to such prepayment; provided that with respect to subclauses (A) and (B),
(x) the prepayment to, and Borrowing from, any existing Lender shall be effected
by book entry to the extent that any portion of the amount prepaid to such
Lender will be subsequently borrowed from such Lender and (y) the existing
Lenders, the Increasing Lenders and the Assuming Lenders shall make and receive
payments among themselves, in a manner acceptable to the Administrative Agent,
so that, after giving effect thereto, the Loans are held ratably by the Lenders
in accordance with the respective Commitments of such Lenders (after giving
effect to such Commitment Increase) and (C) pay to the Lenders the amounts, if
any, payable under Section 2.13 as a result of any such prepayment.
Notwithstanding the foregoing, unless otherwise consented in writing by the
Borrower, no Commitment Increase Date shall occur on any day other than the last
day of an Interest Period. Immediately prior to the effectiveness of the new
Commitments on the Commitment Increase Date, the Administrative Agent shall
amend Schedule 1.01(b) to reflect the aggregate amount of each Lender’s
Commitments (including Increasing Lenders and Assuming Lenders). Each reference
to Schedule 1.01(b) in this Agreement shall be to Schedule 1.01(b) as amended
pursuant to this Section.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) Repayment. Subject to, and in accordance with, the terms of this Agreement,
the Borrower hereby unconditionally promises to pay to the Administrative Agent
for account of the Lenders the outstanding principal amount of the Loans on the
Maturity Date.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and

 

39



--------------------------------------------------------------------------------

shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than the time set forth in Section 2.08(f) prior to the
scheduled date of such repayment; provided that each repayment of Borrowings
shall be applied to repay any outstanding ABR Borrowings before any other
Borrowings. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings and, second, to other Borrowings in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first). Each payment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing
(except as otherwise provided in Section 2.11(b)).

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and each Interest Period therefor, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

SECTION 2.08. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time (but subject to Section 2.08(e)) to prepay any Borrowing in whole
or in part, without premium or fee (but subject to Section 2.13), subject to the
requirements of this Section.

 

40



--------------------------------------------------------------------------------

Each prepayment in part under this Section 2.08(a) shall be in a minimum amount
of $1,000,000 or a larger multiple of $100,000.

(b) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
the amount of total Revolving Credit Exposure exceeds the total Commitments, the
Borrower shall prepay (but subject to Section 2.08(e)) Loans in such amounts as
shall be necessary so that the amount of total Revolving Credit Exposure does
not exceed the total Commitments. In the event that at any time any Borrowing
Base Deficiency shall exist, promptly (but in no event later than 5 Business
Days), the Borrower shall (subject to Section 2.08(e)) either prepay (x) the
Loans so that the Borrowing Base Deficiency is promptly cured or (y) the Loans
and the Other Covered Indebtedness in such amounts as shall be necessary so that
such Borrowing Base Deficiency is promptly cured (and, as among the Loans and
the Other Covered Indebtedness, at least ratably (based on the outstanding
principal amount of such indebtedness) as to payments of Loans in relation to
Other Covered Indebtedness); provided, that if within such 5 Business Day
period, the Borrower shall present to the Administrative Agent a reasonably
feasible plan that is reasonably acceptable to the Administrative Agent that
will enable any such Borrowing Base Deficiency to be cured within 30 Business
Days of the occurrence of such Borrowing Base Deficiency (which 30-Business Day
period shall include the 5 Business Days permitted for delivery of such plan) ,
then such prepayment or reduction shall be effected in accordance with such plan
(subject, for the avoidance of doubt, to the limitations as to the allocation of
such prepayments set forth above in this Section 2.08(b)). Notwithstanding the
foregoing, the Borrower shall pay interest in accordance with Section 2.10(c)
for so long as the Covered Debt Amount exceeds the Borrowing Base during such
30-Business Day Period. For clarity, in the event that the Borrowing Base
Deficiency is not cured prior to the end of such 5 Business Day period (or, if
applicable, such 30- Business Day period), it shall constitute an Event of
Default under clause (a) of Article VIII.

(c) Mandatory Prepayments due to Certain Events Following Availability Period.
Subject to 2.08(e) and (g) below:

(i) Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Availability Period, the Borrower shall, no later
than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided that
with respect to Asset Sales of assets that are not Portfolio Investments, the
Borrower shall not be required to prepay the Loans unless and until (and to the
extent that) the aggregate Net Asset Sale Proceeds relating to all such Asset
Sales are greater than $2,000,000.

(ii) Extraordinary Receipts. In the event (but only to the extent) that the
aggregate Net Extraordinary Receipts received by the Obligors at any time after
the Availability Period exceed $2,000,000, the Borrower shall, no later than the
third Business Day following the receipt of such excess Net Extraordinary
Receipts, prepay the Loans in an amount equal to such excess Net Extraordinary
Receipts (and the Commitments shall be permanently reduced by such amount).

 

41



--------------------------------------------------------------------------------

(iii) Return of Capital. In the event that any Obligor shall receive any Net
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the third Business Day following the receipt of such Net Return of
Capital, prepay the Loans in an amount equal to 100% of such Net Return of
Capital (and the Commitments shall be permanently reduced by such amount).

(iv) Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower (other than up to
$2,000,000 of proceeds from issuance(s) of Equity Interests to managers,
partners, members, directors, officers, employees or consultants of the
Investment Advisor and pursuant to any distribution reinvestment plan of the
Borrower) at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Cash proceeds,
prepay the Loans in an amount equal to fifty percent (50%) of such Cash
proceeds, net of underwriting discounts and commissions or other similar
payments and other costs, fees, premiums and expenses directly associated
therewith, including reasonable legal fees and expenses (and the Commitments
shall be permanently reduced by such amount).

(v) Indebtedness. In the event that any Obligor shall receive any Cash proceeds
from the issuance by such Obligor of Indebtedness (excluding Hedging Agreements
permitted by Section 6.01 and other Indebtedness permitted by Section 6.01(f),
(g), (h) and (i)) at any time after the Availability Period, such Obligor shall,
no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to such Cash proceeds, net of
underwriting discounts and commissions or other similar payments and other
costs, fees, commissions, premiums and expenses directly associated therewith,
including, without limitation, reasonable legal fees and expenses (and the
Commitments shall be permanently reduced by such amount).

(d) Mandatory Prepayment of Eurocurrency Loans. If the Loans to be prepaid
pursuant to Sections 2.08(c)(i), (ii) and (iii) are Eurocurrency Loans, the
Borrower may defer such prepayment (and permanent Commitment reduction) until
the last day of the Interest Period applicable to such Loans, so long as the
Borrower deposits an amount equal to an amount required to be prepaid, no later
than the third Business Day following the receipt of such amount, into a
segregated collateral account in the name and under the control (within the
meaning of Section 9-104 of the Uniform Commercial Code) of the Administrative
Agent pending application of such amount to the prepayment of the Loans (and
permanent reduction of the Commitments) on the last day of such Interest Period.

(e) Mandatory Prepayments after the Occurrence and During the Continuance of
Events of Default. At any time when any Term Loan Credit Facility is in
existence, unless otherwise expressly provided in Section 8 of the Guaranty and
Security Agreement, then upon the occurrence and during the continuance of an
Event of Default or an event of default under the Term Loan Credit Facility,
each mandatory and optional prepayment by the Borrower of the Loans shall, to
the extent required by the Term Loan Credit Facility, be made and applied
ratably (based on the outstanding principal amounts of such indebtedness) to the
Loans and the Term

 

42



--------------------------------------------------------------------------------

Loans, except to the extent the Term Loan Credit Facility permits a greater
proportion of such prepayment to be applied to the Loans.

(f) Notices, Etc. The Borrower shall notify the Administrative Agent in writing
or by telephone (followed promptly by written confirmation) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing under
Section 2.08(a), not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing under Section 2.08(a), or any prepayment under
Section 2.08(b) or (c), not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided, that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06 and any such notices
given in connection with any of the events specified in Section 2.08(c) may be
conditioned upon (x) the consummation of the Asset Sale or the issuance of
Equity Interests or Indebtedness (as applicable) or (y) the receipt of net cash
proceeds from Net Extraordinary Receipts or Net Return of Capital. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.10 and shall be made in the manner specified in
Section 2.07(b).

(g) RIC Tax Distributions. Notwithstanding the foregoing, Net Asset Sale
Proceeds, Net Extraordinary Receipts and Net Return of Capital required to be
applied to the prepayment of the Loans pursuant to Section 2.08(c) shall exclude
the amounts estimated in good faith by the Borrower to be necessary for the
Borrower to satisfy the minimum distribution requirements imposed by
Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a RIC for any such taxable year.

SECTION 2.09. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the unused amount of the Commitment of such Lender, if
any, on each day during the period from and including the Effective Date to the
earlier of the date the Commitments terminate and the Revolver Termination Date.
Accrued commitment fees shall be payable (x) within one Business Day after each
Quarterly Date and (y) on the earlier of the date the Commitments terminate and
the Revolver Termination Date, commencing on the first such date to occur after
the Effective Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, the Commitments shall be deemed to be used to the extent of the
outstanding Loans of all Lenders.

 

43



--------------------------------------------------------------------------------

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(c) Payment of Fees and Expenses. All fees payable hereunder shall be paid on
the dates due, in Dollars and immediately available funds, to the Administrative
Agent for distribution, in the case of commitment fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances absent
manifest error. Any fees representing the Borrower’s reimbursement obligations
of expenses, to the extent requirements of invoice not otherwise specified in
this Agreement, shall be due (subject to the other terms and conditions
contained herein) within ten Business Days of the date that the Borrower
receives from the Administrative Agent a reasonably detailed invoice for such
reimbursement obligations.

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, if any Event of Default
described in clause (a), (b), (d) (only with respect to Section 6.07), (h), (i),
(j) or (p) of Article VII has occurred and is continuing, or on demand of the
Administrative Agent or the Required Lenders if any Event of Default described
in any other clause of Article VII has occurred and is continuing, or if the
Covered Debt Amount exceeds the Borrowing Base during the 30-Business Day period
referred to in Section 2.08(b), the interest applicable to Loans shall accrue,
and any fee or other amount not paid when due by the Borrower hereunder shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided above, or (ii) in the case of any fee or other amount,
2% plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in Dollars and upon
termination in full of the Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a

 

44



--------------------------------------------------------------------------------

year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Adjusted LIBO Rate shall be
determined by the Administrative Agent and such determination shall be
conclusive absent manifest error.

SECTION 2.11. Eurocurrency Borrowing Provisions.

(a) Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective
Eurocurrency Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing or by telephone (promptly confirmed in writing) or telecopy
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurocurrency Borrowing and such Borrowing (unless prepaid) shall be continued
as, or converted to, an ABR Borrowing and (ii) if any Borrowing Request requests
a Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing. Any
such notice shall set forth the basis for any such determination by the
Administrative Agent or the Required Lenders, as applicable.

(b) Illegality. Without duplication of any other rights that any Lender has
hereunder, if any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful for any Lender to
make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower and the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency Borrowings
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Eurocurrency Borrowings the interest rate on which
is determined by reference to the LIBO Rate component of the Alternate Base
Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) all Eurocurrency Borrowings of such Lender shall
automatically convert to ABR Borrowings (the interest rate on which ABR

 

45



--------------------------------------------------------------------------------

Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted.

SECTION 2.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than (x) Covered Taxes and Other Taxes, (y) Taxes
described in clauses (c) or (d) of the Definition of Excluded Taxes and
(z) Connection Income Taxes) affecting this Agreement or Eurocurrency Loans made
by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Eurocurrency Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) with respect to such Lender’s Eurocurrency Loans, then
the Borrower will pay to such Lender, in Dollars, such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

46



--------------------------------------------------------------------------------

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Obligor shall be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower in writing of
any such Change in Law giving rise to such increased costs or reductions.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08(f) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.17(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan referred to in clauses (a), (b), (c) or (d) of
this Section 2.13 denominated in Dollars for the period from the date of such
payment, conversion, failure or assignment to the last day of the then current
Interest Period for such Eurocurrency Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for Dollars for
such Interest Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in Dollars from other banks in the
Eurocurrency market at the commencement of such period.

Payments under this Section shall be made upon written request of a Lender
delivered to the Borrower not later than 30 Business Days following a payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section, accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall

 

47



--------------------------------------------------------------------------------

be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.14. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Covered Taxes; provided
that if the Borrower shall be required to deduct any Covered Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within 10 Business Days after
written demand therefor, pay the full amount of any Covered Taxes or Other Taxes
(including Covered Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.14(c)) paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Covered
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any
Covered Taxes or Other Taxes when due to the appropriate Governmental Authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and each Lender for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or such Lender as a result of such
failure.

(e) Lenders. Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

 

48



--------------------------------------------------------------------------------

In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirement; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed executed originals of Internal Revenue Service Form W-8BEN or
any successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed executed originals of Internal Revenue Service Form W-8ECI
or any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) duly completed executed originals of
Internal Revenue Service Form W-8BEN (or any successor form) certifying that the
Foreign Lender is not a United States Person, or

(iv) any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

49



--------------------------------------------------------------------------------

In addition, each Lender shall deliver such forms promptly upon the expiration
or invalidity of any form previously delivered by such Lender; provided it is
legally able to do so at the time. Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it becomes aware that it
no longer satisfies the legal requirements to provide any previously delivered
form or certificate to the Borrower (or any other form of certification adopted
by the U.S. or other taxing authorities for such purpose).

(f) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.14(f), “FATCA” shall include any amendment
made to FATCA after the Effective Date.

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund or credit of
any Covered Taxes or Other Taxes as to which it has been indemnified by any
Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by any Obligor with respect to the Covered Taxes or
Other Taxes giving rise to such refund or credit), net of all reasonable
out-of-pocket expenses of the Administrative Agent or any Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that the
Borrower, upon the request of the Administrative Agent or any Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or any Lender in the event the Administrative Agent or any
Lender is required to repay such refund or credit to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Borrower pursuant to this paragraph (g) the payment of which would place
the Administrative Agent or such Lender in a less favorable net position
after-Taxes than the Administrative Agent or such Lender would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns or its
books or records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

50



--------------------------------------------------------------------------------

SECTION 2.15. Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.12 and 2.13 or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each payment of commitment fee under
Section 2.09 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.06, Section 2.08 or
otherwise shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (ii) each
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by the Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans, resulting in such Lender receiving
payment of a greater proportion

 

51



--------------------------------------------------------------------------------

of the aggregate amount of its Loans, and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(a) or (b) or
2.15(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) commitment fees pursuant to Section 2.09(a) shall cease to accrue on the
unused portion of the Commitment of such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender (and the Borrower shall not
be required to pay any such commitment fee that otherwise would have accrued and
been required to have been paid to such Defaulting Lender to the extent and
during the period such Lender is a Defaulting Lender);

 

52



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders, two-thirds of the Lenders or
the Required Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment or waiver pursuant
to Section 9.02, except for any amendment or waiver described in
Section 9.02(b)(i), (ii) or (iii)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lender, as applicable, shall require the consent of such
Defaulting Lender.

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then, on the date of such agreement, such
Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for the Lenders
to hold the Loans in accordance with their Applicable Percentage.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender exercises its
rights under Section 2.11(b) or requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.14, then
such Lender shall use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in
the future, or eliminate the circumstance giving rise to such Lender exercising
its rights under Section 2.11(b) and (ii) would not subject such Lender to any
cost or expense not required to be reimbursed by the Borrower and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.14, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14,

 

53



--------------------------------------------------------------------------------

such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

(c) Defaulting Lenders. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.04 or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries,
as applicable, is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter,

 

54



--------------------------------------------------------------------------------

by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority (including the
Investment Company Act and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Effect.

(a) Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower pursuant to
Section 4.01(c)(i) and (ii) and 5.01 (a) and (b) present fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of the end of and for
the applicable period in accordance with GAAP, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes.

(b) No Material Adverse Effect. Since December 31, 2012 there has not been any
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.05. Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.07. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or has caused to be timely filed all material U.S. federal, state and local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and has paid all Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, other than any Taxes, fees or other
charges the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental

 

55



--------------------------------------------------------------------------------

charges are adequate. Neither the Borrower nor any of its Subsidiaries has given
or been requested to give a waiver of the statute of limitations relating to the
payment of any federal, state, local and foreign Taxes or other impositions, and
no Tax lien (other than Liens permitted pursuant to clause (a) of the definition
of Permitted Liens) has been filed with respect to the Borrower or any of its
Subsidiaries. There is no proposed Tax assessment against the Borrower or any of
its Subsidiaries, and there is no basis for such assessment.

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09. Disclosure.

(a) All written reports, financial statements, certificates and other written
information (other than projected financial information, other forward-looking
information, information relating to third parties, and information of a general
economic or general industry nature) which has been made available to the
Administrative Agent or any Lender by or on behalf of the Borrower in connection
with the transactions contemplated by this Agreement or delivered under any Loan
Document, taken as a whole, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein at the time made and taken as a whole (and after giving effect
to all written updates provided by the Borrower to the Administrative Agent for
delivery to the Lenders from time to time) not misleading in light of the
circumstances under which such statements were made; and

(b) All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by or on behalf of Borrower in connection with the transactions
contemplated by this Agreement or delivered under any Loan Document are based
upon good faith assumptions and, in the case of financial projections and pro
forma financial information, good faith estimates, in each case, believed to be
reasonable at the time made, it being recognized that (i) such financial
information as it relates to future events is subject to significant uncertainty
and contingencies (many of which are beyond the control of the Borrower) and are
therefore not to be viewed as fact, and (ii) actual results during the period or
periods covered by such financial information may materially differ from the
results set forth therein.

SECTION 3.10. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is a “closed end fund”
that has elected to be regulated as a “business development company” within the
meaning of the Investment Company Act and qualifies as a RIC (and has qualified
as a RIC for all taxable years ending on or after December 31, 2012).

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries do not result in a violation or breach of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC

 

56



--------------------------------------------------------------------------------

thereunder, except where such breaches or violations, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Investment Policies. The Borrower is in compliance in all material respects
with the Investment Policies.

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock. On the Effective Date,
neither the Borrower nor any of its Subsidiaries own any Margin Stock.

SECTION 3.11. Material Agreements and Liens.

(a) Material Agreements. Schedule 3.11(a) is a complete and correct list of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangements (to the extent that such other
arrangements exceed an aggregate outstanding principal amount of $3,000,000)
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, the
Borrower or any of its Subsidiaries outstanding on the Effective Date, and the
aggregate principal or face amount outstanding or that is, or may become,
outstanding under each such arrangement, in each case on the Effective Date, is
correctly described in Schedule 3.11(a).

(b) Liens. Schedule 3.11(b) is a complete and correct list of each Lien securing
Indebtedness of any Person outstanding on the Effective Date covering any
property of the Borrower or any of its Subsidiaries, and the aggregate amount of
such Indebtedness secured (or that may be secured) by each such Lien and the
property covered by each such Lien as of the Effective Date is correctly
described in Schedule 3.11(b).

(c) Accounts. Schedule 3.11(c) is a complete and correct list of each deposit
and securities account (including any Agency Account) maintained by the Borrower
or any of its Subsidiaries as of August 21, 2014.

SECTION 3.12. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct list
of all of the Subsidiaries of the Borrower as of the Effective Date together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 3.12(a), as of the Effective Date,
(x) the Borrower owns, free and clear of Liens, and has the unencumbered right
to vote, all outstanding ownership interests in each Subsidiary shown to be held
by it in Schedule 3.12(a), and (y) all of the issued and outstanding capital
stock of each such Subsidiary organized as a corporation is validly issued,
fully paid and nonassessable.

 

57



--------------------------------------------------------------------------------

(b) Investments. Set forth in Schedule 3.12(b) is a complete and correct list of
all Investments (other than Investments of the types referred to in clauses (b),
(c), (d), (e) and (g) of Section 6.04) held by the Borrower or any of its
Subsidiaries in any Person on the Effective Date and, for each such Investment,
(x) the identity of the Person or Persons holding such Investment and (y) the
nature of such Investment. Except as disclosed in Schedule 3.12(b), as of the
Effective Date each of the Borrower and its Subsidiaries owns, free and clear of
all Liens (other than Liens permitted pursuant to Section 6.02), all such
Investments.

SECTION 3.13. Properties.

(a) Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.14. Solvency. On the Effective Date, and upon the incurrence of any
extension of credit hereunder, on any date on which this representation and
warranty is made, (a) the Borrower will be Solvent on a unconsolidated basis,
and (b) each Subsidiary Guarantor will be Solvent on a consolidated basis with
the other Obligors.

SECTION 3.15. Affiliate Agreements. As of the Effective Date, the Borrower has
heretofore delivered to each of the Lenders true and complete copies of each of
the Affiliate Agreements (including any schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder). As of the
Effective Date, (a) each of the Affiliate Agreements is in full force and
effect, and (b) Medley LLC (which as of the Effective Date, is under the Control
of Brook Taube, Andrew Fentress and Seth Taube) Controls the Investment Advisor.

SECTION 3.16. Structured Subsidiaries

(a) There are no agreements or other documents relating to any Structured
Subsidiary binding upon the Borrower or any of its Subsidiaries (other than such
Structured Subsidiary) other than as permitted under the definition thereof.

(b) The Borrower has not Guaranteed the Indebtedness or other obligations in
respect of any credit facility relating to the Structured Subsidiaries, other
than pursuant to Standard Securitization Undertakings.

SECTION 3.17. Existing Prime Brokerage Facility. As of the Effective Date,
(i) no Contracts (as defined in the Existing Prime Brokerage Facility) or other
related agreements are outstanding between any Obligor and any Barclays Entity
(as defined in the Existing Prime Brokerage Facility), (ii) there are no
Obligations (as defined in the Existing Prime Brokerage

 

58



--------------------------------------------------------------------------------

Facility) owed by any Obligor pursuant to the Existing Prime Brokerage Facility
or any Contract or other agreement between such Obligor and any Barclays Entity,
and (iii) no assets of the Obligors are held in any account with any Barclays
Entity.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans hereunder shall not become effective
until completion of each of the following conditions precedent (unless a
condition shall have been waived in accordance with Section 9.02):

(a) Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:

(i) Executed Counterparts. From each party hereto either (1) a counterpart of
this Agreement signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

(ii) Guarantee and Security Agreement. The Guarantee and Security Agreement,
duly executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(iii) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

(iv) Corporate Documents. (v) Copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, (x) resolutions of the
board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (z) such

 

59



--------------------------------------------------------------------------------

other documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Obligors, and the authorization of the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(v) Officer’s Certificate. A certificate, dated the Effective Date and signed by
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in Sections 4.01(l), (m), (n) and (p) and 4.02(a), (b), (c) and (d).

(vi) Custodian Agreement. A duly executed and delivered Custodian Agreement
among the Borrower, the Collateral Agent and the Custodian and all other control
arrangements required at the time under this Agreement with respect to the
Obligors’ other deposit accounts and securities accounts.

(b) Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Obligors, confirming
the priority of the Liens in favor of the Collateral Agent created pursuant to
the Security Documents and revealing no liens on any of the assets of the
Borrower or its Subsidiaries except for Liens permitted under Section 6.02 or
Liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent. Subject to
Section 5.08(c)(ii), all UCC financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a first priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code and as required
by Section 5.08(c)(i) and the Guarantee and Security Agreement) shall have been
properly filed or executed and delivered in each jurisdiction required.

(c) Financial Statements. The Administrative Agent and the Lenders shall have
received prior to the execution of this Agreement (i) the audited consolidated
statement of assets and liabilities and the related consolidated statements of
operations, changes in net assets and cash flows and related schedule of
investments of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2012 and (ii) the consolidated statement of assets and liabilities
and the related consolidated statements of operations, changes in net assets and
cash flows and related schedule of investments of the Borrower and its
Subsidiaries for the fiscal quarters ended March 30, 2013, June 30, 2013 and
September 30, 2013, all certified in writing by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes. The Administrative Agent and the
Lenders shall have received any other financial statements of the Borrower and
its Subsidiaries as they shall reasonably request. The Administrative Agent and
Lenders acknowledge having received the financial statements referred to in
clauses (i) and (ii) above.

(d) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations

 

60



--------------------------------------------------------------------------------

promulgated thereunder, including, without limitation, any filing required on
Form 8-K) required to be made or obtained by the Borrower and all guarantors in
connection with the Transactions, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired and no investigation or inquiry by
any Governmental Authority regarding the Transactions or any transaction being
financed with the proceeds of the Loans shall be ongoing.

(e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Transactions or that could have a Material Adverse Effect.

(f) Solvency Certificate. On the Effective Date, the Administrative Agent shall
have received a solvency certificate of the chief financial officer of the
Borrower dated as of the Effective Date and addressed to the Administrative
Agent and the Lenders, and in form, scope and substance reasonably satisfactory
to Administrative Agent, with appropriate attachments and demonstrating that
both before and after giving effect to the Transactions, (a) the Borrower will
be Solvent on a unconsolidated basis, and (b) each Subsidiary Guarantor will be
Solvent on a consolidated basis with the other Obligors.

(g) Investment Policies. The Administrative Agent shall have received the
Investment Policies as in effect on the Effective Date in form and substance
reasonably satisfactory to the Administrative Agent.

(h) Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect.

(i) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Effective Date, including any up-front fee due to any
Lender on the Effective Date.

(j) Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement, nor any default or event of default that
permits (or which upon notice, lapse of time or both would permit) acceleration
of any Material Indebtedness, immediately before and after giving effect to the
Transactions, any incurrence of Indebtedness hereunder and the use of the
proceeds hereof on a pro forma basis.

(k) Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to the
Loan Documents is in full force and effect.

(l) Investment Company Act. The Borrower shall have filed an election to be
regulated as a “business development company” under the Investment Company Act
and as a RIC for U.S. federal income tax purposes.

 

61



--------------------------------------------------------------------------------

(m) Minimum Obligors’ Net Worth. The Obligor’s Net Worth will be no less than
$35,000,000 on the Effective Date.

(n) Termination of Existing Prime Brokerage Facility. The Administrative Agent
shall have received written evidence, in form and substance reasonably
satisfactory to it, which such evidence shall include a payoff letter from
Barclays Capital Inc., confirming that the Existing Prime Brokerage Facility has
been terminated, all obligations thereunder (other than customary survival of
contingent indemnification and expense reimbursement obligations) have been paid
in full and all “Collateral” (as defined therein) has been released from the
liens thereunder (the “BCI Payoff Letter”). For the avoidance of doubt, the
Borrower shall be permitted to cause Cambridge Funding LLC to enter into a new
prime brokerage facility; provided that such new prime brokerage facility is
non-recourse to the Obligors.

(o) Patriot Act. The Administrative Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, as reasonably requested by the Administrative Agent.

(p) Structured Subsidiaries. The Administrative Agent shall have received a
certificate from a Financial Officer of the Borrower, certifying that both Arbor
Funding and Cambridge Funding comply with the conditions set forth in the
definition of “Structured Subsidiaries”.

(q) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan,
including any such extension of credit on the Effective Date, is additionally
subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b) at the time of such Loan, (i) no Default shall have occurred and be
continuing or would result from such Loan after giving effect thereto and
(ii) no Borrowing Base Deficiency shall have occurred and be continuing or would
result from such Loan after giving effect thereto;

 

62



--------------------------------------------------------------------------------

(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments by the Borrower or payment of outstanding Loans or Other Covered
Indebtedness;

(d) after giving effect to such extension of credit, the Borrower shall be in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e);

(e) the proposed date of such extension of credit shall take place during the
Availability Period;

(f) in the case of the first Borrowing, the Administrative Agent shall have
received a Borrowing Base Certificate dated as of the date of the Borrowing
Request, showing a calculation of the Borrowing Base as of the date thereof in
form and substance reasonably satisfactory to the Administrative Agent; and

(g) in the case of the first Borrowing, the Administrative Agent shall have
received delivery of the most recent quarterly third party valuation report
attesting the value of each Eligible Portfolio Investment included in the
Borrowing Base at the date of such Borrowing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated statement of assets and liabilities and the related
consolidated statements of operations, changes in net assets and cash flows and
related schedule of investments of the Borrower and its Subsidiaries as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year (to the extent full fiscal year information
is available), all reported on by Ernst and Young LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP

 

63



--------------------------------------------------------------------------------

consistently applied (which report shall be unqualified as to going concern and
scope of audit and shall not contain any explanatory paragraph or paragraph of
emphasis with respect to going concern); provided that the requirements set
forth in this clause (a) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-K for the applicable fiscal year;

(b) within 45 days after the end of each of the first three (3) fiscal quarters
of each fiscal year of the Borrower, the consolidated statement of assets and
liabilities and the related consolidated statements of operations, changes in
net assets and cash flows and related schedule of investments of the Borrower
and its Subsidiaries as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the statement of assets and
liabilities, as of the end of) the corresponding period or periods of the
previous fiscal year (to the extent such information is available for the
previous fiscal year), all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that the requirements set
forth in this clause (b) may be fulfilled by providing to the Administrative
Agent for distribution to each Lender the report filed by the Borrower with the
SEC on Form 10-Q for the applicable quarterly period;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower (i) to
the extent the requirements in clause (a) and (b) are not fulfilled by the
Borrower delivering the applicable report delivered to (or filed with) the SEC,
certifying that such statements are consistent with the financial statements
filed by the Borrower with the SEC, (ii) certifying as to whether the Borrower
has knowledge that a Default has occurred during the most recent period covered
by such financial statements (or has occurred and is continuing from a prior
period) and, if a Default has occurred during such period (or has occurred and
is continuing from a prior period), specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
(e) and (j), 6.02(f) and (h) and 6.04(i) and 6.05(b) (except that with respect
to any certificate delivered in connection with the delivery of any financial
statement under clause (b) of this Section, instead of showing compliance with
Section 6.05(b) the Borrower shall provide (A) a reasonably detailed calculation
of net investment income and taxable income of the Borrower for (x) the
applicable quarterly period (the “testing quarter”) and (y), as applicable, for
the period commencing at the start of the applicable fiscal year of the Borrower
(such fiscal year shall be the year during which such testing quarter occurs)
and ending on the last day of such testing quarter, (B) a statement of the
amount of distributions that the Borrower has made pursuant to Section 6.05(b),
solely with respect to the net investment income or taxable income of the
Borrower for such fiscal year, for the period commencing at the start of such
fiscal year and ending on the last day of such testing quarter and (C) an
estimate of what the Borrower in good faith believes will be the net investment
income and taxable income of the Borrower for the period commencing on the first
day immediately following such testing quarter and ending on the last day of
such fiscal year) and 6.07 (iv) stating whether any change in GAAP as applied by
(or in the application of GAAP by) the Borrower has occurred since the Effective
Date (but only if the Borrower has not previously reported such change to the
Administrative Agent and if such

 

64



--------------------------------------------------------------------------------

change has had a material effect on the financial statements) and, if any such
change has occurred (and has not been previously reported to the Administrative
Agent), specifying the effect of such change on the financial statements
accompanying such certificate and (v) attaching a list of Subsidiaries and
Immaterial Subsidiaries as of the date of delivery of such certificate or a
confirmation that there is no change in such information since the date of the
last such list;

(d) as soon as available and in any event not later than twenty (20) calendar
days after the end of each monthly accounting period (ending on the last day of
each calendar month) of the Borrower and its Subsidiaries, (i) a Borrowing Base
Certificate as of the last day of such accounting period and, (ii) a report
certified by a financial officerFinancial Officer of the Borrower identifying
the aggregate amount of net cash proceeds received by the Borrower from Equity
Interests issued by the Borrower in the immediately prior monthly accounting
period; and (iii) a certificate by a Financial Officer of the Borrower (which
may be included in the Borrowing Base Certificate) certifying as to the
appropriate Step-Down Condition (if any) of the Borrower as of such date, and
including reasonably detailed calculations as to (x) the Obligors’ Net Worth as
of such date; (y) the weighted average trailing 12-month EBITDA of all Eligible
Portfolio Investments (exclusive of the Eligible Portfolio Investment with the
largest EBITDA and Eligible Portfolio Investment with the smallest EBITDA)
included in the Borrowing Base at such time and (z) the percentage of Liquid
Investments in the Borrowing Base at such time.

(e) promptly but no later than three Business Days after any Financial Officer
of the Borrower shall at any time have knowledge that there is a Borrowing Base
Deficiency or knowledge that the Borrowing Base has declined by more than 15%, a
Borrowing Base Certificate as at the date such Financial Officer has knowledge
of such Borrowing Base Deficiency or decline indicating the amount of the
Borrowing Base Deficiency or decline as at the date such Financial Officer
obtained knowledge of such deficiency and the amount of the Borrowing Base
Deficiency or decline as of the date not earlier than three Business Days prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

(f) promptly upon receipt thereof copies of all significant and non-routine
written reports submitted to the management or board of directors of the
Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the Borrower’s audit
committee);

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials sent to stockholders and
filed by the Borrower or any of its Subsidiaries with the SEC or with any
national securities exchange, as the case may be;

(h) within 45 days after each Valuation Testing Date, all final internal and
external valuation reports relating to the Eligible Portfolio Investments
(excluding all valuation reports prepared by any Independent Valuation Provider
pursuant to Sections 5.12(b)(ii)(B)(x) and 5.12(b)(iii), but including all
valuation reports delivered by the Approved Third-Party

 

65



--------------------------------------------------------------------------------

Appraiser in connection with the quarterly appraisals of Unquoted Investments in
accordance with Section 5.12(b)(ii)(B)) and the underwriting memoranda for all
Eligible Portfolio Investments included in such valuation reports, and any other
information relating to the Eligible Portfolio Investments as reasonably
requested by the Administrative Agent or any Lender; provided that the
underwriting memoranda for a particular Eligible Portfolio Investment of an
Obligor shall only be required to be delivered within 30 days of the initial
closing of such Eligible Portfolio Investment and at no other time.

(i) (i) (x) to the extent not otherwise provided by the Custodian, within thirty
(30) days after the end of each month, updated copies of custody reports
(including, to the extent available, (a) an itemized list of each Portfolio
Investment and (b) activity, transaction or other reports received by the
Borrower from the Custodian (and Borrower shall use commercially reasonable
efforts to promptly obtain such reports if not delivered by the Custodian to the
Borrower within such period) with respect to any Cash and Cash Equivalents
included in the calculation of the Borrowing Base, in each case held in any
Custodian Account owned by the Borrower or any of its Subsidiaries) with respect
to any custodian account owned by the Borrower or any of the Subsidiary
Guarantors, and (y) within thirty (30) days after the end of each month, updated
copies of summaries of balances and activity reports received by Borrower from
the Custodian (and Borrower shall use commercially reasonable efforts to
promptly obtain such reports if not delivered by the Custodian to the Borrower
within such period) with respect to any Cash and Cash Equivalents included in
the calculation of the Borrowing Base held in any other account owned by the
Borrower or any Subsidiary Guarantor;

(j) within 45 days after the end of each fiscal quarter of the Borrower
commencing with the first fiscal quarter to end on or after the date on which
the Borrower has any Financing Subsidiary, a certificate of a Financial Officer
of the Borrower certifying that attached thereto is a complete and correct
description of all Portfolio Investments as of the date thereof, including, with
respect to each such Portfolio Investment, the name of the Borrower or
Subsidiary holding such Portfolio Investment and the name of the Portfolio
Company of such Portfolio Investment; and

(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.; and

(l) promptly after a Financial Officer of the Borrower has actual knowledge that
it has failed to meet the First Step-Down Condition or the Second Step-Down
Condition, deliver a certificate signed by a Financial Officer of the Borrower
giving notice of such failure.

SECTION 5.02. Notices of Material Events. Upon the Borrower becoming aware of
any of the following, the Borrower will furnish to the Administrative Agent and
each Lender prompt written notice of the following:

 

66



--------------------------------------------------------------------------------

(a) the occurrence of any Default (provided that if such Default is subsequently
cured within the time periods set forth herein, the failure to provide notice of
such Default shall not itself result in an Event of Default hereunder);

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(d) any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar business, operating in the same or similar
locations.

 

67



--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection and Audit Rights.

(a) Books and Records; Inspection Rights. The Borrower will, and will cause each
of its Subsidiaries to, keep books of record and account in accordance with
GAAP. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice to the Borrower, to (i) visit and inspect its
properties, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records or meeting with its independent accountants; provided, further, that
the Administrative Agent and the Lenders shall not conduct more than two
(2) such visits and inspections in any calendar year unless an Event of Default
has occurred and is continuing at the time of any subsequent visits and
inspections during such calendar year.

(b) Audit Rights. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base (including, for
clarity, audits of any Agency Accounts, funds transfers and custody procedures),
all at such reasonable times and as often as reasonably requested. The Borrower
shall pay the reasonable, documented fees and expenses of representatives
retained by the Administrative Agent to conduct any such evaluation or
appraisal; provided that the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent evaluation or appraisal during such calendar year; provided, further,
that in relation to any fees or expenses required to be paid by the Borrower in
connection with any appraisal under this Section 5.06(b) (but, for the avoidance
of doubt, other than valuation reports produced pursuant to
Section 5.12(b)(ii)(B)(x)), unless an Event of Default has occurred and is
continuing such fees and expenses shall be subject to the IVP Supplemental Cap.
The Borrower also agrees to modify or adjust the computation of the Borrowing
Base and/or the assets included in the Borrowing Base, to the extent required by
the Administrative Agent or the Required Lenders as a result of any such
evaluation or appraisal indicating that such computation or inclusion of assets
is not consistent with the terms of this Agreement; provided that if the
Borrower demonstrates that such evaluation or appraisal is incorrect, the
Borrower shall be permitted to re-adjust its computation of the Borrowing Base.

SECTION 5.07. Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations,
including the Investment Company Act (if applicable to such Person), and orders
of any Governmental Authority applicable to it (including orders issued by the
SEC) or its property and all indentures, agreements and other instruments,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors.

(i) In the event that (1) the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than a Financing Subsidiary), or that any
other Person shall become a “Subsidiary” within the meaning of the definition
thereof (other than a Financing Subsidiary); (2) any Structured Subsidiary shall
no longer constitute a “Structured Subsidiary” pursuant to the definition
thereof (in which case such Person shall be deemed to be a “new” Subsidiary for
purposes of this Section 5.08); or (3) any SBIC Subsidiary shall no longer
constitute a “SBIC Subsidiary” pursuant to the definition thereof (in which case
such Person shall be deemed to be a “new” Subsidiary for purposes of this
Section 5.08), the Borrower will, in each case, on or before thirty (30) days
following such Person becoming a Subsidiary or such Financing Subsidiary no
longer qualifying as such, cause such new Subsidiary or former Financing
Subsidiary to become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under
the Guarantee and Security Agreement pursuant to a Guarantee Assumption
Agreement and to deliver such proof of corporate or other action, incumbency of
officers, opinions of counsel and other documents as the Administrative Agent
shall have reasonably requested.

(ii) The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary as an Obligor only for so long
as such Person qualifies as a “Structured Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute a “Structured
Subsidiary” for any purpose of this Agreement or any other Loan Document.

(iii) The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each SBIC Subsidiary as an Obligor only for so long as
such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

(b) Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary; provided that
the foregoing shall not prohibit any transaction permitted under Sections 6.03
or 6.04, so long as after giving effect to such permitted transaction each of
the remaining Subsidiaries is a wholly owned Subsidiary.

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors, to:

(i) take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such

 

69



--------------------------------------------------------------------------------

assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any Affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower), the holders of any
Term Loan Indebtedness and the holders of any Secured Longer-Term Indebtedness,
pursuant to the Security Documents, perfected security interests and Liens in
the Collateral; provided that any such security interest or Lien shall be
subject to the relevant requirements of the Security Documents;

(ii) with respect to each deposit account or securities account of the Obligors
(other than (A) any such accounts that are maintained by the Borrower in its
capacity as “servicer” for a Financing Subsidiary or any Agency Account, (B) any
such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial
Code)), cause each bank or securities intermediary (within the meaning of the
Uniform Commercial Code) to enter into such arrangements with the Collateral
Agent as shall be appropriate in order that the Collateral Agent has “control”
(within the meaning of the Uniform Commercial Code) over each such deposit
account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for the benefit of the
Collateral Agent and shall not be commingled with any other funds or property of
such Obligor or any other Person (including with any money or financial assets
of the Borrower in its capacity as “servicer” for a Structured Subsidiary, or
any money or financial assets of a Structured Subsidiary, or any money or
financial assets of the Borrower in its capacity as an agent or administrative
agent for any other Bank Loans (as defined in Section 5.13) subject to
Section 5.08(c)(v) below);

(iii) cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

(iv) in the case of any Portfolio Investment consisting of a Bank Loan that does
not constitute all of the credit extended to the underlying borrower under the
relevant underlying loan documents and a Financing Subsidiary holds any interest
in the loans or other extensions of credit under such loan documents, (x)(1)
cause the interest owned by such Financing Subsidiary to be evidenced by a
separate note or notes, which

 

70



--------------------------------------------------------------------------------

note or notes are either (A) in the name of such Financing Subsidiary or (B) in
the name of the Borrower, endorsed in blank and delivered to the applicable
Financing Subsidiary and beneficially owned by the Financing Subsidiary (or, in
the case of a Noteless Assigned Loan (as defined in Section 5.13), cause the
interest owned by such Financing Subsidiary to be evidenced by separate
assignment documentation contemplated by paragraph 1(b) of Schedule 1.01(d) in
the name of such Financing Subsidiary) and (2) not permit such Financing
Subsidiary to have a participation acquired from an Obligor in such underlying
loan documents and the extensions of credit thereunder or any other indirect
interest therein acquired from an Obligor; and (y) ensure that, subject to
Section 5.08(c)(v) below, all amounts owing to any Obligor by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party (or the applicable administrative agents, collateral agents or equivalent
Person) directly to the Custodian Account and no other amounts owing by such
underlying borrower or obligated party are remitted to the Custodian Account;

(v) in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any note purchase agreements with respect to any
Mezzanine Investment) and such Obligor does not hold all of the credit extended
to the underlying borrower or issuer under the relevant underlying loan
documents or note purchase agreements, ensure that (1) all funds held by such
Obligor in such capacity as agent or administrative agent is segregated from all
other funds of such Obligor and clearly identified as being held in an agency
capacity (an “Agency Account”); (2) all amounts owing on account of such Bank
Loan or Mezzanine Investment by the underlying borrower or other obligated party
are remitted by such borrower or obligated party to either (A) such Agency
Account or (B) directly to an account in the name of the underlying lender to
whom such amounts are owed (for the avoidance of doubt, no funds representing
amounts owing to more than one underlying lender may be remitted to any
commingled account other than the Agency Account); and within one (1) Business
Day after receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (c) is not permitted by applicable bankruptcy law to be made as a result
of the bankruptcy of the underlying borrower, such Obligor shall use
commercially reasonable efforts to obtain permission to make such distribution
and shall make such distribution as soon as legally permitted to do so);

(vi) cause the documentation relating to each Investment in Indebtedness
described in paragraph 1 of Schedule 1.01(d) to be delivered to the Custodian as
provided therein; and

(vii) in the case of any Portfolio Investment held by any Financing Subsidiary,
including any cash collection related thereto, ensure that such Portfolio
Investment shall not be held in any Custodian Account, or any other account of
any Obligor.

Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note,

 

71



--------------------------------------------------------------------------------

agreement, document or certificate held by the Custodian is destroyed or lost
not as a result of any action of the Borrower, then:

(i in the case of any Investment in Indebtedness other than a Noteless Assigned
Loan, if such destroyed or lost document is an original promissory note
registered in name of an Obligor, such original promissory note shall constitute
an “Undelivered Note” and the Borrower shall have up to 20 Business Days from
the date when the Borrower has knowledge of such loss or destruction to deliver
to the Custodian a replacement promissory note and comply with the requirements
of Section (1)(c)(x) of Schedule 1.01(d); provided, that during such 20 Business
Day period the limitations under Section (1)(a)(i) and (ii) of Schedule 1.01(d)
shall apply; and

(ii in the case of any Noteless Assigned Loans, if such destroyed instrument or
document is an original transfer document or instrument relating to such
Noteless Assigned Loan, the Borrower shall have up to 20 Business Days from the
date when the Borrower has knowledge of such loss or destruction to deliver to
the Custodian a replacement instrument or document and comply with the
requirements of Section (1)(c)(x) of Schedule 1.01(d).

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
solely (i) to prepay on the Effective Date outstanding amounts under the
Existing Prime Brokerage Facility in accordance with the BCI Payoff Letter and
(ii) for general corporate purposes of the Borrower and its Subsidiaries (other
than the Financing Subsidiaries, except to the extent permitted by
Section 6.03(f)) in the ordinary course of business, including making
distributions not prohibited by this Agreement and the acquisition and funding
(either directly or through one or more wholly-owned Subsidiary Guarantors) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. On the first day (if any) an Obligor acquires any Margin Stock or at any
other time requested by the Administrative Agent or any Lender, the Borrower
shall furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U. Margin Stock shall be purchased
by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code and as a “business development company” under
the Investment Company Act.

SECTION 5.11. Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

 

72



--------------------------------------------------------------------------------

SECTION 5.12. Portfolio Valuation and Diversification Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the Borrower
shall assign each Eligible Portfolio Investment to an Industry Classification
Group as reasonably determined by the Borrower. To the extent that the Borrower
reasonably determines that any Eligible Portfolio Investment is not adequately
correlated with the risks of other Eligible Portfolio Investments in an Industry
Classification Group, such Eligible Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is more closely correlated to
such Eligible Portfolio Investment.

(b) Portfolio Valuation Etc.

(i) Settlement Date Basis. For purposes of this Agreement, all determinations of
whether a Portfolio Investment is an Eligible Portfolio Investment shall be
determined on a settlement-date basis (meaning that any Portfolio Investment
that has been purchased will not be treated as an Eligible Portfolio Investment
until such purchase has settled, and any Eligible Portfolio Investment which has
been sold will not be excluded as an Eligible Portfolio Investment until such
sale has settled); provided that no such investment shall be included as an
Eligible Portfolio Investment to the extent it has not been paid for in full.

(ii) Determination of Values. For purposes of the Loan Documents, the Eligible
Portfolio Investments shall be valued as follows:

(A) Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available (“Quoted Investments”), the Borrower shall, not less frequently than
once each calendar week, determine the market value of such Quoted Investments
which shall, in each case, be determined in accordance with one of the following
methodologies as selected by the Borrower (each such value, an “External Quoted
Value”):

(w) in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x) in the case of Bank Loans, the average of the bid prices as determined by
two Approved Dealers selected by the Borrower or an Approved Pricing Service
which makes reference to at least two Approved Dealers with respect to such Bank
Loans,

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Eligible Portfolio Investment most recently posted on such
exchange, and

(z) in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service; and

 

73



--------------------------------------------------------------------------------

(B) Unquoted Investments External Review. With respect to Eligible Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”):

(x) Commencing on February 28, 2014, and for each
May 31st, August 31st, November 30th and February 28th thereafter (or such other
dates as are reasonably agreed by the Borrower and the Administrative Agent
(provided that such testing dates shall occur not less than quarterly), each a
“Valuation Testing Date”), the Administrative Agent through an Independent
Valuation Provider will test the values as of such Valuation Testing Date of
those Unquoted Investments that are Portfolio Investments included in the
Borrowing Base selected by the Administrative Agent (such selected assets, the
“IVP Tested Assets” and such value, the “IVP External Unquoted Value”); provided
that the fair value of such Portfolio Investments tested by the Independent
Valuation Provider as of any Valuation Testing Date shall be approximately 25%
(but in no event shall exceed 30%) of the aggregate value of the Unquoted
Investments in the Borrowing Base (the determination of fair value for such 25%
threshold shall be based off of the last determination of value of the Portfolio
Investments pursuant to this Section 5.12 and, for the avoidance of doubt, in
the case of any Unquoted Investments acquired during the calendar quarter, the
value shall be as determined pursuant to clause (E)(z)(2) below); provided,
further that the Administrative Agent shall provide written notice to the
Borrower, setting forth a description of which Unquoted Investments shall be IVP
Tested Assets as of such Valuation Testing Date, not later than February 15,
2014 and on each May 15th, August 15th, November 15th and February 15th
thereafter (or such other dates as are reasonably agreed by the Borrower and the
Administrative Agent), as applicable. Each such valuation report shall also
include the information required to comply with clause (iii) of paragraph 6 and
paragraph 21 of Schedule 1.01(d) for an IVP Tested Asset (to the extent such
provisions are applicable.)

(y) With respect to all Unquoted Investments that are not IVP Tested Assets as
of such Valuation Testing Date (the “Borrower Tested Assets”), the Borrower
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Borrower in determining the fair market value of the remaining Unquoted
Investments, as of each Valuation Testing Date (such value, the “Borrower
External Unquoted Value”), and to provide the Board of Directors with a written
valuation report as part of that assistance each quarter. Each such valuation
report shall also include the information required to comply with clause
(iii) of paragraph 6 and paragraph 21 of Schedule 1.01(d).

(C) Internal Review. The Borrower shall conduct internal reviews to determine
the value of all Eligible Portfolio Investments at least once each calendar week
which shall take into account any events of which the

 

74



--------------------------------------------------------------------------------

Borrower has knowledge that adversely affect the value of any Eligible Portfolio
Investment (each such value, an “Internal Value”).

(D) Value of Quoted Investments. Subject to clauses (G) of this
Section 5.12(b)(ii) and Section 5.12(b)(iii), the “Value” of each Quoted
Investment for all purposes of this Agreement shall be the lowest of (i) the
Internal Value of such Quoted Investment as most recently determined by the
Borrower pursuant to Section 5.12(b)(ii)(C), (ii) the External Quoted Value of
such Quoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(A), and (iii) the par or face value of such Quoted
Investment.

(E) Value of Unquoted Investments. Subject to clauses (G) of this
Section 5.12(b)(ii) and Section 5.12(b)(iii),

(x) if the Internal Value of any Unquoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the range of the
External Unquoted Value of such Unquoted Investment as most recently determined
pursuant to Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment
for all purposes of this Agreement shall be deemed to be the lower of (i) the
Internal Value and (ii) the par or face value of such Unquoted Investment;

(y) (i) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the Borrower External Unquoted Value of such Unquoted Investment as
most recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of
such Unquoted Investment for all purposes of this Agreement shall be deemed to
be the lower of (i) the midpoint of the range of the Borrower External Unquoted
Value and (ii) the par or face value of such Unquoted Investment;

(ii) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls more than 5%
above the midpoint of the range of the IVP External Unquoted Value of such
Unquoted Investment as most recently determined pursuant to
Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the lower of (i) the midpoint
of the range of the IVP External Unquoted Value and (ii) the par or face value
of such Unquoted Investment; and

(z) if the Internal Value of any Unquoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the range of the
Borrower External Unquoted Value, or within or not more than 5% above the
midpoint of the

 

75



--------------------------------------------------------------------------------

range of the IVP External Unquoted Value, of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
lower of (i) the Internal Value and (ii) the par or face value of such Unquoted
Investment;

except that:

(1) if the difference between the highest and lowest Borrower External Unquoted
Value in such range exceeds an amount equal to 6% of the midpoint of such range,
the “Value” of such Unquoted Investment shall instead be deemed to be the lowest
of (i) the lowest Borrower External Unquoted Value in such range, (ii) the
Internal Value determined pursuant to Section 5.12(b)(ii)(C), and (iii) the par
or face value of such Unquoted Investment; and

(2) if an Unquoted Investment is acquired during a fiscal quarter, the “Value”
of such Unquoted Investment shall be deemed to be equal to the lowest of (x) the
Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (y) the cost of such Unquoted Investment
until such time as the External Unquoted Value of such Unquoted Investment is
determined in accordance with Section 5.12(b)(ii)(B) as at the Valuation Testing
Date, and (z) the par or face value of such Unquoted Investment.

(F) Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency exists
or that the Borrowing Base has declined by more than 15%, then the Borrower
shall, promptly and in any event within three Business Days as provided in
Section 5.01(e), deliver a Borrowing Base Certificate reflecting the new amount
of the Borrowing Base and shall take the actions, and make the payments and
prepayments (if any), all as more specifically set forth in Section 2.08(b).

(G) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B), (C), (D) or (E), then the “Value” of such Eligible Portfolio Investment as
at such date shall be deemed to be zero. If the Administrative Agent shall fail
to determine the value of any Eligible Portfolio Investment as at any date
pursuant to clause (B)(x), then the “Value” of such Eligible Portfolio
Investment as at such date (subject to clause (H) below) shall be the lower of
(x) the Internal Value and (y) the par or face value of such Unquoted
Investment.

(H) Prior to December 31, 2013, the value of any such Unquoted Investment that
was acquired prior to the Effective Date shall be based

 

76



--------------------------------------------------------------------------------

on the Borrower’s internal valuations as set forth in the Borrowing Base
Certificate;

(iii) Supplemental Testing of Values; Valuation Dispute Resolutions

(A) Notwithstanding the foregoing, the Administrative Agent, individually or at
the request of the Required Lenders, shall at any time have the right to request
any Portfolio Investment (other than IVP Tested Assets as of the most recent
Valuation Testing Date) included in the Borrowing Base with a value determined
pursuant to Section 5.12(b)(ii) to be independently tested by an Independent
Valuation Provider. Subject to Section 5.12(b)(iv)(C) below, there shall be no
limit on the number of such appraisals requested by the Administrative Agent and
the costs of any such valuation shall be at the expense of the Borrower. If
(x) the value of any Borrower Tested Asset determined pursuant to
Section 5.12(b)(ii) is less than the value determined by the Independent
Valuation Provider pursuant to this clause, then the value determined pursuant
to Section 5.12(b)(ii) shall continue to be used as the “Value” for purposes of
this Agreement and (y) if the value of any Borrower Tested Asset determined
pursuant to Section 5.12(b)(ii) is greater than the value determined by the
Independent Valuation Provider and the difference between such values is
(1) less than or equal to 5% of the value determined pursuant to
Section 5.12(b)(ii), then the value determined pursuant to
Section 5.12(b)(ii) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 5.12(b)(ii), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by the Independent Valuation
Provider, and (3) greater than 20% of the value determined pursuant to
Section 5.12(b)(ii), then the Borrower and the Administrative Agent shall retain
an additional third-party appraiser and, upon the completion of such appraisal,
the “Value” of such Portfolio Investment shall become the average of the three
valuations (with the average of the value of the Independent Valuation Provider
and value determined pursuant to Section 5.12(b)(ii) to be used until the third
value is obtained).

(B) For purposes of this Section 5.12(b)(iii), the Value of any Portfolio
Investment for which the Independent Valuation Provider’s value is used shall be
the midpoint of the range (if any) determined by the Independent Valuation
Provider.

(iv) Generally Applicable Valuation Provisions

(A) The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted in the Borrower’s industry for valuing
Portfolio Investments of the type being valued and held by the Obligors. Other
procedures relating to the valuation will be reasonably agreed upon by the
Administrative Agent and the Borrower.

 

77



--------------------------------------------------------------------------------

(B) All valuations shall be on a settlement date basis. For the avoidance of
doubt, the value of any Portfolio Investments determined in accordance with any
provision of this Section 5.12 shall be the Value of such Portfolio Investment
for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 5.12.

(C) Subject to the last sentence of Section 9.03(a), the documented
out-of-pocket costs of any valuation reasonably incurred by the Administrative
Agent under this Section 5.12 shall be at the expense of the Borrower; provided
that the Administrative Agent shall under no circumstances be required to incur
expenses under Section 5.12(b)(iii) in excess of the IVP Supplemental Cap.

(D) In addition, the values determined by the Independent Valuation Provider
shall be deemed to be “Information” hereunder and subject to Section 9.13
hereof.

(E) The Administrative Agent shall provide a copy of the final results of any
valuation performed by the Independent Valuation Provider or the Approved
Third-Party Appraiser to any Lender promptly upon such Lender’s request, except
to the extent that such recipient has not executed and delivered a customary and
reasonable non-reliance letter, confidentiality agreement or similar agreement
requested or required by such Independent Valuation Provider or Approved
Third-Party Appraiser, as applicable.

(F) The foregoing valuation procedures shall only be required to be used for
purposes of calculating the Borrowing Base and shall not be required to be
utilized by the Borrower for any other purpose, including, without limitation,
the delivery of financial statements or valuations required under ASC820 or the
Investment Company Act.

(G) The Independent Valuation Provider shall be instructed to conduct its tests
in a manner not disruptive to the business of the Borrower. The Administrative
Agent shall notify the Borrower of its receipt of the final results of any such
test promptly upon its receipt thereof and shall provide a copy of such results
and the related report to the Borrower promptly upon the Borrower’s request.

(c) Investment Company Diversification Requirements. The Borrower (together with
its Subsidiaries to the extent required by the Investment Company Act) will at
all times comply with the portfolio diversification and similar requirements set
forth in the Investment Company Act applicable to business development
companies. The Borrower will at all times, subject to applicable grace periods
set forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs.

 

78



--------------------------------------------------------------------------------

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment by (y) the applicable Advance Rate; provided that:

(a) the Advance Rate applicable to the aggregate Value of all Eligible Portfolio
Investments in their entirety shall be 0% at any time when the Borrowing Base is
composed entirely of Eligible Portfolio Investments issued by less than 12
different Portfolio Companies;

(b) the Advance Rate applicable to that portion of the Value of the Eligible
Portfolio Investments issued by a single Portfolio Company exceeding 5% of the
aggregate Value of all Eligible Portfolio Investments included in the Borrowing
Base (for the avoidance of doubt, the calculation of Value for purposes of this
sub-clause shall be made without taking into account any Advance Rate), shall be
50% of the otherwise applicable Advance Rate;

(c) the Advance Rate applicable to that portion of the Value of the Eligible
Portfolio Investments issued by a single Portfolio Company exceeding 10% of the
aggregate Value of all Eligible Portfolio Investments included in the Borrowing
Base (for the avoidance of doubt, the calculation of Value for purposes of this
sub-clause shall be made without taking into account any Advance Rate), shall be
0%.

(d) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash, Cash Equivalents, Long-Term U.S. Government
Securities, First Lien Bank Loans, Last Out Loans, Second Lien Bank Loans and
Secured High Yield Securities in the aggregate shall not exceed 20% of the
Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 20% of the Borrowing Base;

(e) if at any time the Weighted Average Leverage Ratio is greater than 4.75, the
Borrowing Base shall be reduced by removing Debt Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent necessary to cause the
Weighted Average Leverage Ratio to be no greater than 4.75 (subject to all other
constraints, limitations and restrictions set forth herein);

(f) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in the Largest Industry Classification Group shall not exceed 25% of
the Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 25% of the Borrowing Base;

(g) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in any single Industry Classification Group (other than the Largest
Industry Classification Group) shall not exceed 15% of the Borrowing Base and
the Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not

 

79



--------------------------------------------------------------------------------

from the Collateral) to the extent such portion would otherwise exceed 15% of
the Borrowing Base;

(h) if at any time the weighted average maturity of all Debt Eligible Portfolio
Investments (based on the fair value of such Eligible Portfolio Investments to
the extent included in the Borrowing Base) exceeds six (6) years, the Borrowing
Base shall be reduced by removing Debt Eligible Portfolio Investments therefrom
(but not from the Collateral) to the extent necessary to cause the weighted
average maturity of all Debt Eligible Portfolio Investments included in the
Borrowing Base to be no greater than six (6) years (subject to all other
constraints, limitations and restrictions set forth herein);

(i) the portion of the Borrowing Base attributable to Debt Eligible Portfolio
Investments with a maturity greater than eight (8) years shall not exceed 15% of
the Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 15% of the Borrowing Base;

(j) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments issued by a Portfolio Company with a trailing twelve month total
debt to EBITDA ratio of greater than 5.75 shall not exceed 15% of the Borrowing
Base and the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent such portion
would otherwise exceed 15% of the Borrowing Base;

(k) the portion of the Borrowing Base attributable to PIK Obligations, DIP Loans
and Covenant-Lite Loans shall not exceed 25% of the Borrowing Base and the
Borrowing Base shall be reduced by removing Eligible Portfolio Investments
therefrom (but not from the Collateral) to the extent such portion would
otherwise exceed 25% of the Borrowing Base;

(l) the portion of the Borrowing Base attributable to First Lien Bank Loans,
Cash and Cash Equivalents shall be no less than 35% and the Borrowing Base shall
be reduced by removing Eligible Portfolio Investments therefrom (but not from
the Collateral) to the extent such portion would otherwise be less than 35% of
the Borrowing Base1; and

(m) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in which Medley Capital Corporation is also invested shall not
exceed 35% of the Borrowing Base and the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)
to the extent such portion would otherwise exceed 35% of the Borrowing Base.;

(n) if at any time the weighted average Risk Factor of all Eligible Portfolio
Investments in the Borrowing Base (based on the fair value of such Eligible
Portfolio Investments) exceeds 3490, the Borrowing Base shall be reduced by
removing Eligible Portfolio Investments therefrom (but not from the Collateral)

 

 

1 

NTD: Changes to this section are from Amendment No. 1.

 

80



--------------------------------------------------------------------------------

to the extent necessary to cause the weighted average Risk Factor of all
Eligible Portfolio Investments in the Borrowing Base to be no greater than 3490
(subject to all other constraints, limitations and restrictions set forth
herein); and

(o) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments with a Moody’s facility rating of Caa1 or an S&P facility rating of
CCC+, or below, shall not exceed 25% of the Borrowing Base and the Borrowing
Base shall be reduced by removing Eligible Portfolio Investments therefrom (but
not from the Collateral) to the extent such portion would otherwise exceed 25%
of the Borrowing Base.

For the avoidance of doubt, no credit will be given in the Borrowing Base for
any (i) Capital Stock, (ii) warrants, options or other rights for the purchase
or acquisition of Capital Stock, or (iii) securities convertible into or
exchangeable for shares of Capital Stock.

For all purposes of this Section 5.13, (i) to the extent any condition,
concentration limit or calculation in this Section 5.13 incorporates financial
information associated with a Portfolio Company, such information shall satisfy
the definition of Portfolio Company Data, and (ii) all Portfolio Companies of
Eligible Portfolio Investments that are Affiliates of one another shall be
treated as a single Portfolio Company (unless such Portfolio Companies are
Affiliates of one another solely because they are under the common Control of
the same private equity sponsor or similar sponsor). In addition, as used
herein, the following terms have the following meanings:

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:

 

Eligible Portfolio Investment

   Unquoted     Quoted  

Cash and Cash Equivalents (including Short Term U.S. Government Securities)

     n/a        100 % 

Long-Term U.S. Government Securities

     n/a        85 % 

Performing First Lien Bank Loans

     60 %      70 % 

Performing Last Out Loans

     55 %      65 % 

Performing Second Lien Bank Loans

     5045 %      6055 % 

Performing Secured High Yield Securities

     45 %      55 % 

Performing Unsecured High Yield Securities, Performing Mezzanine Investments and
Performing Covenant-Lite Loans

     40 %      50 % 

Performing PIK Obligations and Performing DIP Loans

     35 %      40 % 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

81



--------------------------------------------------------------------------------

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.

“Covenant-Lite Loan” means a Bank Loan that does not contain at least one
financial maintenance covenant customary for transactions of this type including
any one of a senior debt to EBITDA ratio, a total debt to EBITDA ratio, an
interest coverage ratio, or a fixed charge coverage ratio.

“Debt Eligible Portfolio Investment” means an Eligible Portfolio Investment
which is an Investment in Indebtedness.

“Defaulted Obligation” means any Investment in Indebtedness (i) as to which,
(x) a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (ii) as to which a default as to the
payment of principal and/or interest has occurred and is continuing on another
material debt obligation of the Portfolio Company under such Indebtedness which
is senior or pari passu in right of payment to such Indebtedness; (iii) as to
which the Portfolio Company under such Indebtedness or others have instituted
proceedings to have such Portfolio Company adjudicated bankrupt or insolvent or
placed into receivership and such proceedings have not been stayed or dismissed
or such Portfolio Company has filed for protection under Chapter 11 of the
United States Bankruptcy Code (unless, in the case of clause (ii) or (iii), such
debt is a DIP Loan, in which case it shall not be deemed to be a Defaulted
Obligation under such clause); (iv) as to which a default rate of interest has
been and continues to be charged for more than 120 consecutive days, or
foreclosure on collateral for such debt has been commenced and is being pursued
by or on behalf of the holders thereof; or (v) as to which the Borrower has
delivered written notice to the Portfolio Company declaring such Indebtedness in
default or as to which the Borrower otherwise exercises significant remedies
following a default.

“DIP Loan” means a Bank Loan, whether revolving or term, that is originated
after the commencement of a case under Chapter 11 of the Bankruptcy Code by a
Portfolio Company, which is a debtor in possession as described in Section 1107
of the Bankruptcy Code or a debtor as defined in Section 101(13) of the
Bankruptcy Code in such case (a “Debtor”) organized under the laws of the United
States or any state therein and domiciled in the United States, which satisfies
the following criteria: (a) the DIP Loan is duly authorized by a final order of
the applicable bankruptcy court or federal district court under the provisions
of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the Debtor’s
bankruptcy case is still pending as a case under the provisions of Chapter 11 of
Title 11 of the Bankruptcy Code and has not been

 

82



--------------------------------------------------------------------------------

dismissed or converted to a case under the provisions of Chapter 7 of Title 11
of the Bankruptcy Code; (c) the Debtor’s obligations under such loan have not
been (i) disallowed, in whole or in part, or (ii) subordinated, in whole or in
part, to the claims or interests of any other Person under the provisions of 11
U.S.C. Section 510; (d) the DIP Loan is secured and the Liens granted by the
applicable bankruptcy court or federal district court in relation to the Loan
have not been subordinated or junior to, or pari passu with, in whole or in
part, to the Liens of any other lender under the provisions of 11 U.S.C.
Section 364(d) or otherwise; (e) the Debtor is not in default on its obligations
under the loan; (f) neither the Debtor nor any party in interest has filed a
Chapter 11 plan with the applicable federal bankruptcy or district court that,
upon confirmation, would (i) disallow or subordinate the loan, in whole or in
part, (ii) subordinate, in whole or in part, any Lien granted in connection with
such loan, (iii) fail to provide for the repayment, in full and in cash, of the
loan upon the effective date of such plan or (iv) otherwise impair, in any
manner, the claim evidenced by the loan; (g) the DIP Loan is documented in a
form that is commercially reasonable; and (h) the DIP Loan shall not provide for
more than 50% (or a higher percentage with the consent of the Required Lenders)
of the proceeds of such loan to be used to repay prepetition obligations owing
to all or some of the same lender(s) in a “roll-up” or similar transaction. For
the purposes of this definition, an order is a “final order” if the applicable
period for filing a motion to reconsider or notice of appeal in respect of a
permanent order authorizing the Debtor to obtain credit has lapsed and no such
motion or notice has been filed with the applicable bankruptcy court or federal
district court or the clerk thereof.

“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary gains and extraordinary losses (to the extent excluded in the
definition of “EBITDA” in the relevant agreement relating to the applicable
Eligible Portfolio Investment)) for the relevant period plus the following to
the extent deducted in calculating such consolidated net income:
(i) consolidated interest charges for such period; (ii) the provision for
Federal, state, local and foreign income taxes payable for such period;
(iii) depreciation and amortization expense for such period; and (iv) such other
adjustments included in the definition of “EBITDA” (or similar defined term used
for the purposes contemplated herein) in the relevant agreement relating to the
applicable Eligible Portfolio Investment, provided that such adjustments are
usual and customary and substantially comparable to market terms for
substantially similar debt of other similarly situated borrowers at the time
such relevant agreements are entered into as reasonably determined in good faith
by the Borrower.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings; provided, however, that, in the case of accounts
receivable and inventory (and the proceeds thereof), such lien and security
interest may be second in priority to a Permitted Prior Working Capital Lien;
and further provided that any portion of such a Bank Loan which has a total debt
to EBITDA ratio above 4.00x will be deemed to be a Second Lien Bank Loan. For
the avoidance of doubt, in no event shall a First Lien Bank Loan include a Last
Out Loan.

“High Yield Securities” means debt Securities, in each case (a) issued by public
or private Portfolio Companies, (b) issued pursuant to an effective registration
statement or pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder) and

 

83



--------------------------------------------------------------------------------

(c) that are not Cash Equivalents, Mezzanine Investments (described under clause
(i) of the definition thereof) or Bank Loans.

“Last Out Loan” shall mean, with respect to any Bank Loan that is a term loan
structured in a first out tranche and a last out tranche (with the first out
tranche entitled to a lower interest rate but priority with respect to
payments), that portion of such Bank Loan that is the last out tranche; provided
that:

(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings;

(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.00x;

(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including, without limitation,
consent rights with respect to (1) any increase of the principal balance of the
first out tranche by more than 15%, (2) any increase of the margins (other than
as a result of the imposition of default interest) applicable to the interest
rates with respect to the first out tranche by an additional 2.5%, (3) any
reduction of the final maturity of the first out tranche, and (4) amending or
waiving any provision in the underlying loan documents that is specific to the
holders of such last out tranche); and

(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).

“Liquid Investment” means an Eligible Portfolio Investment that (a) is a Quoted
Investment, (b) has a total tranche size of not less than $150,000,000, and
(c) has a Moody’s facility rating of at least Caa1 or an S&P facility rating of
at least CCC+.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three (3) months from the applicable date of determination.

“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)), in each
case (a) issued by public or private Portfolio Companies, (b) issued without
registration under the Securities Act, (c) not issued pursuant to Rule 144A
under the Securities Act (or any successor provision thereunder), (d) that are
not Cash Equivalents and (e) contractually subordinated in right of payment to
other debt of the same Portfolio Company and (ii) a debt obligation that is not
a First

 

84



--------------------------------------------------------------------------------

Lien Bank Loan, Second Lien Bank Loan, Last Out Loan, High Yield Security or a
Covenant-Lite Loan.

“Noteless Assigned Loan” means a Bank Loan with respect to which: (a) the
underlying documentation does not require the underlying borrower to execute and
deliver a promissory note to evidence the indebtedness created under such Bank
Loan; (b) none of the Borrower, the Investment Advisor, or any of their
respective Affiliates is an agent with respect to such Bank Loan; and (c) the
applicable Obligor has affirmatively requested a promissory note from the
underlying agent and borrower and has used all commercially reasonable efforts
to obtain such promissory note but has been unable to obtain a promissory note
from the underlying borrower (but only for so long as the applicable Obligor has
not received such a promissory note).

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment is not a Defaulted Obligation and does not
represent debt or Capital Stock of a Portfolio Company that has issued a
Defaulted Obligation.

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that (a) are not PIK
Obligations and (b) are Performing.

“Performing DIP Loans” means DIP Loans that (a) are not PIK Obligations and
(b) are not Defaulted Obligations.

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“Performing High Yield Securities” means High Yield Securities that (a) are not
PIK Obligations and (b) are Performing.

“Performing Last Out Loans” means Last Out Loans that (a) are not PIK
Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“Performing Mezzanine Investments” means Mezzanine Investments that (a) are not
PIK Obligations and (b) are Performing.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“Performing Secured High Yield Securities” means Secured High Yield Securities
that (a) are not PIK Obligations and (b) are Performing.

“Performing Unsecured High Yield Securities” means Unsecured High Yield
Securities that (a) are not PIK Obligations and (b) are Performing.

“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and inventory (and the proceeds thereof) of such Portfolio Company and any of
its subsidiaries that are guarantors of such

 

85



--------------------------------------------------------------------------------

working capital facility; provided that (i) such Bank Loan has a second priority
lien on such accounts receivable and inventory (and the proceeds thereof),
(ii) such working capital facility is not secured by any other assets (other
than a second priority lien, subject to the first priority lien of the Bank
Loan) and does not benefit from any standstill rights or other agreements (other
than customary rights) with respect to any other assets and (iii) the maximum
principal amount of such working capital facility is not at any time greater
than 15% of the aggregate enterprise value of the Portfolio Company (as
determined in accordance with the valuation methodology for determining the
enterprise value of the applicable Portfolio Company as established by an
Approved Third-Party Appraiser).

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the Portfolio Company may be, added to the principal
balance of such obligation or otherwise deferred and accrued rather than being
paid in cash; provided that any such obligation shall not constitute a PIK
Obligation if it (a) is a fixed rate obligation and requires payment of interest
in cash on an at least semi-annual basis at a rate of not less than 8% per annum
or (b) is not a fixed rate obligation and requires payment of interest in cash
on an at least semi-annual basis at a rate of not less than 4.5% per annum in
excess of the applicable index.

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and
(ii) the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower that such underlying borrower either (x) will not be able to make any
such previously required scheduled debt amortization payment or (y) is
anticipated to incur a breach of a material financial covenant. A DIP Loan shall
not be deemed to be a Restructured Investment, so long as it does not meet the
conditions of the definition of Restructured Investment.

“Secured High Yield Securities” means High Yield Securities that are Second Lien
Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and a Last Out
Loan) that is entitled to the benefit of a first and/or second lien and first
and/or second priority perfected security interest on all or substantially all
of the assets of the respective borrower and guarantors obligated in respect
thereof.

“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is Secured High Yield Securities” means High Yield
Securities that are entitled to the benefit of a first and/or second lien and
first and/or second priority perfected security interest on all or substantially
all of the assets of the respective borrower and guarantors obligated in respect
thereof.

 

86



--------------------------------------------------------------------------------

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three (3) months of the applicable date of determination.

“Unsecured High Yield Securities” means High Yield Securities that are not
Secured High Yield Securities.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of this Agreement.

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii) or 5.12(b)(iii), as applicable.

“Weighted Average Leverage Ratio” means, as of any date of determination, the
number obtained by summing the products obtained by multiplying, in the case of
each Debt Eligible Portfolio Investment included in the Borrowing Base, the
leverage ratio (expressed as a number) for the Portfolio Company of such
Eligible Portfolio Investment of all Indebtedness that has a ranking of payment
or lien priority senior to or pari passu with and including the tranche that
includes the Borrower’s Eligible Portfolio Investment, by the fair value of such
Eligible Portfolio Investment as of such date and dividing such sum by the
aggregate of the fair values of all such Eligible Portfolio Investments and
rounding the result up to the nearest 0.01.

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Indebtedness. The Borrower will not nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b) (i) Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) in an aggregate principal amount not to exceed $5,000,000
and (ii)

 

87



--------------------------------------------------------------------------------

provided, that at the time of incurrence the Obligors’ Net Worth is greater than
$150,000,000, Secured Longer-Term Indebtedness (including any refinancing or
replacement thereof), in each case, so long as (w) no Default exists at the time
of the incurrence, refinancing or replacement thereof, (x) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence, refinancing or replacement thereof, the Covered Debt Amount does not
or would not exceed the Borrowing Base then in effect, and (z) on the date of
incurrence, refinancing or replacement thereof, the Borrower delivers to the
Administrative Agent a Borrowing Base Certificate as at such date demonstrating
compliance with (or a certification that the Borrower is in compliance with)
subclause (y) after giving effect to such incurrence, refinancing or
replacement.

(c) Unsecured Longer-Term Indebtedness (including any refinancing or replacement
thereof), so long as (x) no Default exists at the time of the incurrence,
refinancing or replacement thereof and (y) on the date of incurrence,
refinancing or replacement thereof, the Borrower is in pro forma compliance with
each of the covenants set forth in Sections 6.07(a), (b), (d) and (e) after
giving effect to the incurrence, refinancing or replacement thereof and on the
date of such incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer to such effect;

(d) Indebtedness of Financing Subsidiaries; provided that (i) on the date that
such Indebtedness is incurred (for clarity, with respect to revolving loan
facilities or staged advance loan facilities, “incurrence” shall be deemed to
take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance with each of the
covenants set forth in Sections 6.07(a), (b), (d) and (e) after giving effect to
the incurrence thereof and on the date of such incurrence Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) in addition, in the case of revolving loan facilities or staged advance
loan facilities, upon each borrowing thereunder, the Borrower is in pro forma
compliance with the covenant set forth in Section 6.07(b).

(e) (x) Other Permitted Indebtedness (other than Hedging Agreements specifically
provided for in the following clauses (y) and (z)) in an aggregate principal
amount not to exceed $5,000,000, (y) Hedging Agreements entered into by Borrower
or any Subsidiary (other than any Financing Subsidiary) in the ordinary course
of the Borrower’s financial planning and not for speculative purposes, the net
amount of which does not exceed $5,000,000 (the net amount being determined, at
any time, by the net amount such Person would be obligated for under any Hedging
Agreement as a result of a termination of such Hedging Agreement), or
(z) Hedging Agreements entered into by any Financing Subsidiary in the ordinary
course of such Financing Subsidiary’s financial planning and not for speculative
purposes;

(f) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

 

88



--------------------------------------------------------------------------------

(g) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(h) Indebtedness of an Obligor to any other Obligor;

(i) obligations of the Borrower under a Permitted SBIC Guarantee and obligations
(including Guarantees) in respect of Standard Securitization Undertakings;

(j) Term Loan Indebtedness, so long as (v) no Default exists at the time of the
incurrence thereof, (w) after giving effect to the incurrence thereof, the sum
of (1) the total Commitments of all Lenders hereunder and (2) the aggregate
outstanding principal amount of the Term Loans as of such date of determination
does not exceed the lesser of (i) 100% of the Obligors’ Net Worth at such date
and (ii) $100,000,000250,000,000, (x) after giving effect to the incurrence
thereof the Borrower is in pro forma compliance with each of the covenants set
forth in Sections 6.07(a), (b), (d) and (e) and on the date of such incurrence
the Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence thereof, the Covered Debt Amount does not or would not exceed the
Borrowing Base then in effect; and (z) on the date of the incurrence thereof,
the Borrower delivers to the Administrative Agent and each Lender a Borrowing
Base Certificate as at such date demonstrating compliance with (or a
certification that the Borrower is in compliance with) subclause (y) after
giving effect to such incurrence; and

(k) Indebtedness of Arbor Funding pursuant to that certain ISDA Master Agreement
and that certain letter agreement, between Arbor Funding and Citibank, N.A.,
each dated August 27, 2013, including any renewals, refinancings and
replacements thereof, so long as (i) Arbor Funding complies with the
requirements of the definition of “Structured Subsidiary” and (ii) such
Indebtedness satisfies the requirements of clause (d) above as if such
Indebtedness has been incurred on the Effective Date.

For purposes of preparing the Borrowing Base Certificate described in clause
(b) and (j) above, (A) the fair market value of Quoted Investments shall be the
most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Unquoted Investments shall be the Value set forth
in the Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment.

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset (including Equity Interests in any Financing Subsidiary or any
other Subsidiary) now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

 

89



--------------------------------------------------------------------------------

(a) any Lien on any property or asset of the Borrower existing on the Effective
Date and set forth in Schedule 3.11(b); provided that (i) no such Lien shall
extend to any other property or asset of the Borrower or any of its
Subsidiaries, and (ii) any such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(b) Liens created pursuant to the Security Documents;

(c) Liens on assets owned by Financing Subsidiaries;

(d) Liens securing Hedging Agreement Obligations and Liens securing Term Loan
Indebtedness and Secured Longer-Term Indebtedness incurred pursuant to
Section 6.01(b) and (j), respectively (including Liens in favor of the
“Designated Indebtedness Holders” pursuant to the Guarantee and Security
Agreement);

(e) Permitted Liens;

(f) additional Liens securing Indebtedness not to exceed $3,000,000 in the
aggregate provided such Indebtedness is not otherwise prohibited under
Section 6.01(e) of this Agreement;

(g) Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA;

(h) Liens created by posting of cash collateral in connection with total return
swap arrangements in an aggregate amount not to exceed $3,000,000 at any time,
provided that, for the avoidance of doubt, at no time shall such cash collateral
constitute an Eligible Portfolio Investment; and

(i) Liens consisting of a participation interest in respect of any Portfolio
Investment; and

(ij) Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of “Special Equity Interests” in Section 1.01.

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including,
without limitation, Cash, Cash Equivalents and Equity Interests),

 

90



--------------------------------------------------------------------------------

whether now owned or hereafter acquired, but excluding (x) assets (including
Cash and Cash Equivalents but excluding Portfolio Investments) sold or disposed
of in the ordinary course of business of the Borrower and its Subsidiaries
(other than the Financing Subsidiaries) (including to make expenditures of cash
in the normal course of the day-to-day business activities of the Borrower and
its Subsidiaries (other than the Financing Subsidiaries)) and (y) subject to the
provisions of clauses (e) and (f) below, Portfolio Investments.

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

(b) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;

(c) any Subsidiary of the Borrower may be liquidated or dissolved; provided that
(i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any wholly owned Subsidiary Guarantor of the Borrower and (ii) the
Borrower determines in good faith that such liquidation is in the best interests
of the Borrower and is not materially disadvantageous to the Lenders;

(d) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

(e) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;

(f) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (or grant participation interests in Portfolio Investments), Cash
and Cash Equivalents to a Financing Subsidiary so long as (i) prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing Base
and no Default exists and the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect, and (ii) either (x) the
amount by which the Borrowing Base exceeds the Covered Debt Amount immediately
prior to such release is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such release is at least 120%
of the Covered Debt Amount;

 

91



--------------------------------------------------------------------------------

(g) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $5,000,000 in any fiscal year; and

(h) the Borrower may merge or consolidate with any other Person, so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred and be continuing.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any of its
Subsidiaries to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

(c) Hedging Agreements entered into in the ordinary course of the Borrower’s
financial planning and not for speculative purposes;

(d) Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the Investment Company Act (to
the extent such applicable Person is subject to the Investment Company Act) and
the Investment Policies;

(e) Equity Interests in (or capital contribution to) Financing Subsidiaries
acquired after the Effective Date to the extent not prohibited by
Section 6.03(f);

(f) Investments by any Financing Subsidiary (subject to the limitations set
forth in clause (e) of the definition of SBIC Subsidiary or clause (d) of the
definition of Structured Subsidiary, as applicable);

(g) Investments in Cash and Cash Equivalents;

(h) Investments described on Schedule 3.12(b) hereto; and

(i) additional Investments up to but not exceeding $5,000,000 in the aggregate
(for purposes of this clause (i), the aggregate amount of an Investment at any
time shall be deemed to be equal to (A) the aggregate amount of cash, together
with the aggregate fair market value of property loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment (calculated
at the time such Investment is made), minus (B) the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investment; provided that in no event shall the aggregate amount of any
Investment be less than zero, and provided further that the amount of any
Investment shall not be reduced by reason of any write-off of such Investment,
nor increased by way of any increase in the amount of earnings retained in the
Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out).

 

92



--------------------------------------------------------------------------------

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries (other than the Financing Subsidiaries) to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that:

(a) the Borrower may declare and pay dividends with respect to the Equity
Interests of the Borrower (including, for the avoidance of doubt, pursuant to
any distribution reinvestment plan of the Borrower) payable solely in additional
shares of the Borrower’s common stock;

(b) the Borrower may declare and pay dividends and distributions in either case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in or with respect to any taxable year of the Borrower (or any calendar
year, as relevant) in amounts not to exceed the higher of (x) the net investment
income of the Borrower for the applicable fiscal year determined in accordance
with GAAP and as specified in the financial statements of the Borrower for such
fiscal year and (y) 115% of the amounts that are required to be distributed to:
(i) allow the Borrower to satisfy the minimum distribution requirements imposed
by Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year its liability for federal
income taxes imposed on (y) its investment company taxable income pursuant to
Section 852(b)(1) of the Code (or any successor thereto), or (z) its net capital
gain pursuant to Section 852(b)(3) of the Code (or any successor thereto), and
(iii) reduce to zero its liability for federal excise taxes for any such
calendar year imposed pursuant to Section 4982 of the Code (or any successor
thereto) (such higher amount of (x) and (y), the “Required Payment Amount”);
provided that, if at the time of any such dividend or distribution, (i) no
Default or Event of Default shall have occurred and be continuing and (ii) the
Covered Debt Amount does not exceed 85% of the Borrowing Base calculated on a
pro forma basis after giving effect to any such dividends and distributions,
then such dividends and distributions may be in amounts not to exceed 125% of
the Required Payment Amount;

(c) the Subsidiaries of the Borrower may declare and pay Restricted Payments to
the Borrower or any Subsidiary Guarantor;

(d) the Obligors may make Restricted Payments to repurchase Equity Interests of
the Borrower from officers, directors and employees of the Investment Advisor or
the Borrower or any of its Subsidiaries or their authorized representatives upon
the death, disability or termination of employment of such employees or
termination of their seat on the Board of Directors of the Investment Advisor or
the Borrower or any of its Subsidiaries, in an aggregate amount not to exceed
$500,000 in any calendar year with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $1,000,000 in
any calendar year;

(e) during any fiscal quarter the Borrower may make Restricted Payments to
repurchase Equity Interests upon the death or disability of a holder of Equity
Interests of the Borrower (to the extent required under the organizational
documents of the Borrower), up to an aggregate amount of the net cash proceeds
received by the Borrower from any issuance of any Equity Interest of the
Borrower during such fiscal quarter, at a price equal to the net asset value per
share of such shares as disclosed in the periodic report filed with SEC
immediately following

 

93



--------------------------------------------------------------------------------

the death or disability of such holder of Equity Interests, so long as on the
date of such Restricted Payment and after giving effect thereto:

(1) no Default shall have occurred and be continuing; and

(2) (x) the Covered Debt Amount does not exceed 85% of the Borrowing Base on the
date of such Restricted Payment, and (y) the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as of such
date demonstrating compliance with the foregoing after giving effect to such
Restricted Payment;

(f) during any fiscal quarter the Borrower may make Restricted Payments to
repurchase or redeem Equity Interests of the Borrower up to an aggregate amount
equal to the product of (a) 2.5% of the weighted average number of shares of the
Borrower’s common stock outstanding in the prior four calendar quarters and
(b) the price equal to the most recently disclosed net asset value per share of
the Borrower’s common stock immediately prior to the date of such repurchase, so
long as on the date of such Restricted Payment and after giving effect thereto:

(1) no Default shall have occurred and be continuing; and

(2) (x) the Covered Debt Amount does not exceed 85% of the Borrowing Base on the
date of such Restricted Payment, and (y) the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as of such
date demonstrating compliance with the foregoing after giving effect to such
Restricted Payment.

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property, except for any
prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b), (c) or (j), (ii) any Indebtedness permitted under
Section 6.01(e) secured by a Lien permitted under Section 6.02(f) provided that
such prohibitions and restraints are applicable by their terms only to the
assets that are subject to such Lien, (iii) any Indebtedness permitted under
Section 6.01(f) or (g) secured by a Permitted Lien; provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien and (iv) any agreement, instrument or other
arrangement pertaining to any sale or other disposition of any asset permitted
by this Agreement so long as the applicable restrictions (i) only apply to such
assets and (ii) do not restrict prior to the consummation of such sale or
disposition the creation or existence of the Liens in favor of the Collateral
Agent pursuant to the Security Documents or otherwise required by this

 

94



--------------------------------------------------------------------------------

Agreement, or the incurrence or payment of Indebtedness under this Agreement or
the ability of the Borrower and its Subsidiaries to perform any other obligation
under any of the Loan Documents.

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Stockholder’s Equity. The Borrower will not permit Stockholders’
Equity as of the last day of any fiscal quarter of the Borrower to be less than
the greater of (i) 55% of the total assets of the Borrower and its Subsidiaries
as at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) the sum of
(x) $95,074,802.70 plus (y) 50% of the aggregate net proceeds of all sales of
Equity Interests by the Borrower and its Subsidiaries after the Effective Date
(other than (a) the proceeds of sales of Equity Interests by and among the
Borrower and its Subsidiaries, (b) proceeds of any distribution reinvestment
plan used to redeem or repurchase Equity Interests of the Borrower and (c) the
net cash proceeds received by the Borrower from any issuance of any Equity
Interest of the Borrower that have been applied in accordance with Section
6.05(e)).

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 2.10 to 1 at any time.

(c) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio to be less than 2.50 to 1 as of the last
day of any fiscal quarter of the Borrower.

(d) Liquidity Test The Borrower will not permit the aggregate Value of the
Eligible Portfolio Investments that can be converted to Cash in fewer than 10
Business Days without more than a 5% change in price to be less than 10% of the
Covered Debt Amount for more than 30 Business Days during any period when the
Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

(e) Obligors’ Net Worth Test. The Borrower will not permit the Obligors’ Net
Worth to be less than $35,000,000 at any time.

SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transactions with any of its
Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05,
(v) the transactions provided in the Affiliate Agreements as the same may be
amended in accordance with Section 6.11(b), (vi) existing transactions with
Affiliates as set forth in Schedule 6.08, (vii) transactions with one

 

95



--------------------------------------------------------------------------------

or more affiliates permitted by an exemptive order issued by the SEC to the
Borrower substantially consistent with the terms described in that certain
Amendment No. 4 to the Application for an Amended Order Pursuant to Sections
57(a)(4) and 57(i) of the Investment Company Act of 1940, and Rule 17d-1 under
the Act Permitting Certain Joint Transactions Otherwise Prohibited by
Section 57(a)(4) of the Act, filed with the SEC on September 25, 2013 by the
Borrower, Medley Capital Corporation, the Investment Advisor and certain of
their affiliates set forth therein, or (viii) the payment of compensation and
reimbursement of expenses of directors in a manner consistent with current
practice of the Borrower and general market practice, and indemnification to
directors in the ordinary course of business.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies.

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Obligor to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents, any Term Loan Credit Facility and all
documents related thereto and documents with respect to Indebtedness permitted
under Section 6.01(b); (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and, in each case, as
defined in) the Guarantee and Security Agreement) prohibiting further Liens on
the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; and (d) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor to secure the
Loans or any Hedging Agreement.

SECTION 6.11. Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries (other than
Financing Subsidiaries) to, consent to any modification, supplement or waiver
of:

(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Term Loan Indebtedness, Secured Longer-Term
Indebtedness, Unsecured Longer-Term Indebtedness or Unsecured Shorter-Term
Indebtedness that would result in such Indebtedness not meeting the requirements
of the definition of “Term Loan Indebtedness”, “Secured Longer-Term
Indebtedness”, “Unsecured Longer-Term Indebtedness” or “Unsecured Shorter-Term
Indebtedness”, as applicable, set forth in Section 1.01 of this Agreement,
unless, in the case of Unsecured Longer-Term Indebtedness, such Indebtedness
would have been permitted to be incurred as Unsecured Shorter-Term Indebtedness
at the time of such modification, supplement or waiver and the Borrower so
designates such Indebtedness as

 

96



--------------------------------------------------------------------------------

“Unsecured Shorter-Term Indebtedness” (whereupon such Indebtedness shall be
deemed to constitute “Unsecured Shorter-Term Indebtedness” for all purposes of
this Agreement); or

(b) any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties.

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms; provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a)(i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.

SECTION 6.12. Payments of Term Loans and Longer-Term Indebtedness. The Borrower
will not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, purchase, redeem, retire or otherwise acquire for value, or
set apart any money for a sinking, defeasance or other analogous fund for the
purchase, redemption, retirement or other acquisition of or make any voluntary
payment or prepayment of the principal of or interest on, or any other amount
owing in respect of, any Term Loan Indebtedness, Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than (i) the
refinancing of Term Loan Indebtedness, Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness with Term Loan Indebtedness, Secured
Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness permitted under
Section 6.01, or (ii) with the proceeds of any issuance of Equity Interests, in
each case to the extent not required to be used to repay Loans), except for
(a) regularly scheduled payments of interest in respect thereof required
pursuant to the instruments evidencing such Indebtedness and the payment when
due of the types of fees and expenses that are customarily paid in connection
with such Indebtedness (it being understood that: (w) the conversion features
into Permitted Equity Interests under convertible notes; (x) the triggering of
such conversion and/or settlement thereof solely with Permitted Equity
Interests; and (y) any cash payment on account of interest on such convertible
notes made by the Borrower in respect of such triggering and/or settlement
thereof, shall be permitted under this clause (a)), or (b) payments and
prepayments of Term Loan Indebtedness or Secured Longer-Term Indebtedness
required to comply with requirements of Section 2.08(b), and in the case of Term
Loan Indebtedness, Section 2.08(e).

SECTION 6.13. Modification of Investment Policies. Other than with respect to
Permitted Policy Amendments, the Borrower will not amend, supplement, waive or
otherwise modify in any material respect the Investment Policies as in effect on
the Effective Date.

SECTION 6.14. SBIC Guarantee. The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

 

97



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan (including, without
limitation, any principal payable under Section 2.08(b) or (c)) when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(e), Section 5.02(a), Section 5.03 (with
respect to the Borrower’s and its Subsidiaries’ existence only, and not with
respect to the Borrower’s and its Subsidiaries’ rights, licenses, permits,
privileges or franchises), Sections 5.08(a) or (b), Section 5.10,
Section 5.12(c) or in Article VI or any Obligor shall default in the performance
of any of its obligations contained in Section 7 of the Guarantee and Security
Agreement or (ii) Section 5.01(f) or Sections 5.02(b), (c) or (d) and, in the
case of this clause (ii), such failure shall continue unremedied for a period of
five or more days after the Borrower has knowledge of such failure;

(e) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;

(g) any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or

 

98



--------------------------------------------------------------------------------

any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity, unless, in the case of this
clause (ii), such event or condition is no longer continuing or has been waived
in accordance with the terms of such Material Indebtedness such that the holder
or holders thereof or any trustee or agent on its or their behalf are no longer
enabled or permitted to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to
(1) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness; or
(2) convertible debt that becomes due as a result of a conversion or redemption
event provided such conversion or redemption is settled only with Permitted
Equity Interests.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof and
(i) the same shall remain undischarged for a period of 30 consecutive days
following the entry of such judgment during which 30 day period such judgment
shall not have been vacated, stayed, discharged or bonded pending appeal, or
liability for such judgment amount shall not have been admitted by an insurer of
reputable standing, or (ii) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) to enforce any such judgment;

 

99



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) an Investment Advisor Departure Event shall occur;

(n) a Change in Control shall occur;

(o) any SBIC Subsidiary shall become the subject of an enforcement action and be
transferred into liquidation status by the SBA;

(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments held by Obligors having an aggregate Value in excess of
5% of the aggregate Value of all Portfolio Investments held by Obligors, not be,
valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Collateral Agent (or any Obligor or any Affiliate of an Obligor shall so
assert in writing), free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents), except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Collateral Agreement;

(q) except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by any Obligor, or there shall be any actual invalidity of any
guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or

(r) the Borrower or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee.

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

100



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Appointment of the Administrative Agent. Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

SECTION 8.02. Capacity as Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any of its Subsidiaries or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

SECTION 8.03. Limitation of Duties; Exculpation. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or

 

101



--------------------------------------------------------------------------------

intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person. The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Borrower not to be unreasonably withheld (provided that no such consent
shall be required if an Event of Default has occurred and is continuing), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and (2) the Required Lenders shall perform the duties
of the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

SECTION 8.07. Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate,

 

102



--------------------------------------------------------------------------------

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 8.08. Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or 9.02(c), the Administrative Agent may, with the prior consent
of the Required Lenders (but not otherwise), consent to any modification,
supplement or waiver under any of the Loan Documents; provided that, without the
prior consent of each Lender, the Administrative Agent shall not (except as
provided herein or in the Security Documents) release all or substantially all
of the Collateral or otherwise terminate all or substantially all of the Liens
under any Security Document providing for collateral security, agree to
additional obligations being secured by all or substantially all of such
collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or (to the extent permitted by Section 9.01(b)) e-mail, as
follows:

(i) if to the Borrower, to it at:

Sierra Income Corporation

375 Park Ave, Suite 3304

New York, NY 10152

Attention: Richard Allorto

Telecopy Number: (212) 759-0091

Direct Telephone: (646) 465-7898

Main Telephone: (212) 759-0777

E-mail: rick.allorto@medleycapital.com

with a copy to (which shall not

constitute notice):

Dechert LLP

 

103



--------------------------------------------------------------------------------

1095 Avenue of the Americas

New York, NY 10036

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599

E-mail: jay.alicandri@dechert.com

(ii) if to the Administrative Agent, to it at:

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019

Attention: Mark LaGreca

Telecopy Number: (646) 424-8223

Telephone Number: (646) 424-8234

E-mail: Mark.LaGreca@americas.ing.com

with a copy to (which shall not

constitute notice):

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019

Attention: Patrick Frisch

Telecopy Number: (646) 424-6919

Telephone Number: (646) 424-6912

E-mail: Patrick.Frisch@americas.ing.com

with a copy to (which shall not

constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Terry E. Schimek, Esq.

Telecopy Number: (212) 757-3990

Telephone Number: (212) 373-3005

E-mail: tschimek@paulweiss.com

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through

 

104



--------------------------------------------------------------------------------

electronic communications to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2.04 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as a
Debtdomain™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a

 

105



--------------------------------------------------------------------------------

waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, subject to Section 2.16(b), no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable to a Lender hereunder, or
reduce the amount or waive or excuse any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
directly affected thereby,

(iv) change Section 2.15(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender directly affected thereby,

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or

(vi) permit the assignment or transfer by the Borrower of any of its rights or
obligations under any Loan Document without the consent of each Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the total Revolving Credit Exposures
and unused Commitments will be required for (A) any change adverse to the
Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents (subject to Section 9.02(c)(ii)).

(c) Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, except to the extent otherwise
expressly contemplated by the Guaranty and Security Agreement, and the Liens
granted under the Guaranty and Security Agreement may not be spread to secure
any additional obligations

 

106



--------------------------------------------------------------------------------

(including any increase in Loans hereunder and the incurrence of any Term Loans
under the Term Loan Credit Facility, but excluding (x) any increase pursuant to
any Commitment Increase under Section 2.06(f) and/or (y) the incurrence of any
Term Loan under the Term Loan Credit Facility to an amount such that immediately
after giving effect to such Commitment Increase or Term Loan, the sum of (i) the
total Commitments of all of the Lenders hereunder and (ii) the aggregate
outstanding principal amount of the Term Loans as of the date of such increase
is not greater than the lesser of (x) 100% of the Obligors’ Net Worth at such
date and (y) the amount set forth in Section 2.06(f)(i)(B)(y) as in effect from
time to time) except to the extent otherwise expressly contemplated by the
Guaranty and Security Agreement or except pursuant to an agreement or agreements
in writing entered into by the Borrower, and by the Collateral Agent with the
consent of the Required Lenders; provided that, subject to Section 2.16(b),
(i) without the written consent of the holders of not less than two-thirds of
the total Revolving Credit Exposures and unused Commitments, no waiver,
amendment or modification to the Guaranty and Security Agreement shall
(A) release any Obligor representing more than 10% of the Stockholder’s Equity
of the Borrower from its obligations under the Security Documents, (B) release
any guarantor representing more than 10% of the Stockholder’s Equity of the
Borrower under the Guarantee and Security Agreement from its guarantee
obligations thereunder, or (C) amend the definition of “Collateral” under the
Security Documents (except to add additional collateral) and (ii) without the
written consent of each Lender, no such agreement shall (W) release all or
substantially all of the Obligors from their respective obligations under the
Security Documents, (X) release all or substantially all of the collateral
security or otherwise terminate all or substantially all of the Liens under the
Security Documents, (Y) release all or substantially all of the guarantors under
the Guarantee and Security Agreement from their guarantee obligations
thereunder, or (Z) alter the relative priorities of the obligations entitled to
the Liens created under the Security Documents (except in connection with
securing additional obligations equally and ratably with the Loans and other
obligations hereunder) with respect to the collateral security provided thereby;
except that no such consent described in clause (i) or (ii) above shall be
required, and the Administrative Agent is hereby authorized (and so agrees with
the Borrower) to direct the Collateral Agent under the Guarantee and Security
Agreement, to release any Lien covering property (and to release any such
guarantor) that is the subject of either a disposition of property permitted
hereunder or a disposition to which the Required Lenders have consented, or
otherwise in accordance with Section 9.15.

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Revolving Credit Exposures and unused Commitments”, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower shall have
the right, at its sole cost and expense, to replace each such Non-Consenting
Lender or Lenders with one or more replacement Lenders pursuant to
Section 2.17(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

 

107



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented and
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable fees, charges
and disbursements of up to one counsel for the Administrative Agent and the
Collateral Agent collectively (other than the allocated costs of internal
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) including,
subject to the last sentence of this clause (a), all costs and expenses of the
Independent Valuation Provider, (ii) all reasonable documented and out-of-pocket
expenses incurred by the Administrative Agent, Collateral Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, Collateral Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof and (iii) and all reasonable documented and out-of-pocket costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
Unless an Event of Default has occurred and is continuing, the Borrower shall
not be responsible for the reimbursement of any fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Sections 5.06(b) and
5.12(b)(iii) in excess of $100,000 in the aggregate incurred for all such fees,
costs and expenses in any 12-month period (the “IVP Supplemental Cap”).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal counsel),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby (including, without
limitation, any arrangement entered into with an Independent Valuation
Provider), (ii) any Loan or the use of the proceeds therefrom or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (1) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee,
(2) result from a claim brought against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if

 

108



--------------------------------------------------------------------------------

there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (3) result from
a claim arising as a result of a dispute between Indemnitees (other than (x) any
dispute involving claims against the Administrative Agent, in each case in their
respective capacities as such, and (y) claims arising out of any act or omission
by the Borrower or its Affiliates).

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor; provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section (and without limiting its obligation to do so) or to
the extent that the fees, costs and expenses of the Independent Valuation
Provider incurred pursuant to Section 5.12(b)(iii) exceed the IVP Supplemental
Cap for any 12-month period (provided that prior to incurring expenses in excess
of the IVP Supplemental Cap, the Administrative Agent shall have afforded the
Lenders an opportunity to consult with the Administrative Agent regarding such
expenses), each Lender severally agrees to pay to the Administrative Agent, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of; this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns

 

109



--------------------------------------------------------------------------------

permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

(A) the Borrower; provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee, and (ii) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment by a Lender to an Affiliate of a
Lender with prior written notice by such Lender to the Administrative Agent.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment of Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Commitments and Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors

 

110



--------------------------------------------------------------------------------

shall not be obligated (except in the case of an assignment pursuant to
Section 2.17(b)); and

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount and “stated interest”
for tax purposes of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”). The
entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Registers pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Registers shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the

 

111



--------------------------------------------------------------------------------

option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make; provided that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall, subject to the terms of this Agreement, make
such Loan pursuant to the terms hereof, (iii) the rights of any such SPC shall
be derivative of the rights of the Granting Lender, and such SPC shall be
subject to all of the restrictions upon the Granting Lender herein contained,
and (iv) no SPC shall be entitled to the benefits of Sections 2.12 (or any other
increased costs protection provision), 2.13 or 2.14. Each SPC shall be
conclusively presumed to have made arrangements with its Granting Lender for the
exercise of voting and other rights hereunder in a manner which is acceptable to
the SPC, the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

(f) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments and the Loans owing to it); provided that
(i) unless an Event of Default has occurred and is continuing, the consent of
the Borrower shall be required for any assignment to any Ineligible Participant;
provided, further, that the Borrower shall be deemed to have consented unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after receiving notice thereof, (ii) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged,
(iii) such Lender shall remain solely responsible to the other

 

112



--------------------------------------------------------------------------------

parties hereto for the performance of such obligations and (iv) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.15(d) as though it were a Lender hereunder. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Commitments or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(g) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

(i) No Assignments or Participations to the Borrower or Affiliates or Certain
Other Persons. Anything in this Section to the contrary notwithstanding, no
Lender may (i) assign or participate any interest in any Commitment or Loan held
by it hereunder to the

 

113



--------------------------------------------------------------------------------

Borrower or any of its Affiliates or Subsidiaries without the prior consent of
each Lender, or (ii) assign any interest in any Commitment or Loan held by it
hereunder to a natural person or to any Person known by such Lender at the time
of such assignment to be a Defaulting Lender, a Subsidiary of a Defaulting
Lender or a Person who, upon consummation of such assignment would be a
Defaulting Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when provided in Section 4.01, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality

 

114



--------------------------------------------------------------------------------

and enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the any Obligor
against any of and all the obligations of any Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

115



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is a loan transaction in which the
specification of Dollars and payment in New York City is of the essence, and
Dollars shall be the currency of account in all events relating to Loans. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to Dollars and transfer to New York City under normal banking
procedures does not yield the amount of Dollars in New York City due hereunder.
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder into another currency (the “Other Currency”), the rate of
exchange that shall be applied shall be the rate at which in accordance with
normal banking procedures the Administrative Agent could purchase Dollars with
the Other Currency on the Business Day next preceding the day on which such
judgment is rendered. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under any
other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
Other Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in Dollars,
the amount (if any) by which the sum originally due to such Entitled Person in
Dollars hereunder exceeds the amount of Dollars so purchased and transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the

 

116



--------------------------------------------------------------------------------

Borrower hereby authorizes each Lender to share any information delivered to
such Lender by the Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such subsidiary or affiliate, it being understood that any such subsidiary
or affiliate receiving such information shall be bound by the provisions of
paragraph (b) of this Section as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans, and the Commitments or
the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent (including in its capacity
as the Collateral Agent) and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) to any
lender under the Term Loan Credit Facility and the administrative agent and
collateral agent for such lenders (subject, in each case, to an agreement
containing provisions substantially the same as those of this Section (which may
include the Term Loan Credit Facility if it contains confidentiality provisions
substantially the same as those of this Section)), (h) with the consent of the
Borrower, (i) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans, (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (j) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower, or (k) in connection with the Lenders’ right to grant
security interest pursuant to Section 9.04(h) to the Federal Reserve Bank or any
other central bank, or subject to an agreement containing provisions
substantially the same as those of this Section, to any other pledgee or
assignee pursuant to Section 9.04(h).

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation

 

117



--------------------------------------------------------------------------------

to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.

SECTION 9.15. Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

[Signature pages follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SIERRA INCOME CORPORATION By:  

 

Name:   Title:  

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and a Lender By:  

 

Name:   Title:  

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

EVERBANK COMMERCIAL FINANCE, INC., as a Lender By:  

 

Name:   Title:  

[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

APPROVED DEALERS AND APPROVED PRICING SERVICES

APPROVED DEALERS

BNP Paribas Securities Corp.

Banc of America Securities LLC

Barclays Capital Inc.

BMO Capital Markets

BofA Distributors, Inc.

BTIG LLC

Cantor Fitzgerald & Co.

Citigroup Global Markets Inc.

Citicorp Securities Services, Inc.

Courtview Capital

Credit Agricole

Credit Suisse Securities (USA) LLC

Daiwa Capital Markets America Inc.

Deutsche Bank Securities Inc.

FBR Capital Markets & Co.

Fidelity Brokerage Services LLC

Gleacher & Co. Securities Inc.

Global Hunter Securities LLC

Goldman, Sachs & Co.

Guggenheim Securities LLC

HSBC Securities (USA) Inc.

Imperial Capital LLC

ING Financial Markets LLC

Jeffries & Company, Inc.

J.P. Morgan Securities Inc.

Knight Capital Americas LP

Lazard Freres & Co. LLC

Macquarie Capital USA Inc.

Merrill Lynch Government Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Mitsubishi UFJ Securities USA Inc.

Mizuho Securities USA Inc.

Morgan Stanley & Co. Incorporated

Morgan Stanley Smith Barney

Nomura Securities International, Inc.

RBC Capital Markets

RBS Securities Inc.

RW Baird

Scotia Bank

Sterne Agee

UBS Financial Services Inc.



--------------------------------------------------------------------------------

UBS Securities LLC

Wells Fargo Advisors, LLC

Wells Fargo Securities, LLC

Wells Fargo Investments, LLC

APPROVED PRICING SERVICES

Bloomberg

FT Interactive Data CorporationInternational Data Corporation

Loan Pricing Corporation

Markit



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

COMMITMENTS

 

Lender

 

Commitment Amount

ING Capital LLC

  $30 million

EverBank Commercial Finance, Inc.

  $20 million

 

ON FILE WITH ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

[INTENTIONALLY OMITTED]

RISK FACTORS

 

Bond Default

Rating1

 

Risk Factor

 

One Year

Expected

Default

Frequency

   Five Year
Expected
Default
Frequency

Aaa / AAA

  1     

Aa1 / AA+

  10     

Aa2 / AA

  20     

Aa3 / AA-

  40     

A1 / A+

  70     

A2 / A

  120     

A3 / A-

  180     

Baa1 / BBB+

  260     

Baa2 / BBB

  360     

Baa3 / BBB-

  610     

Ba1 / BB+

  940     

Ba2 / BB

  1350     

Ba3 / BB-

  1766     

B1 / B+

  2220     

B2 / B

  2720     

B3 / B-

  3490     

Caa-C / CCC+

  4770   Less than or equal to 11.62%    Less than or equal to
27.05%

Caa-C / CCC

  6500   Greater than 11.62% but less than or equal to 26%    Greater than
27.05% but
less than or equal to
48.75%

Ineligible

  N/A   Greater than 26%    Greater than 48.75%

 

 

1  The Bond Default Rating used from RiskCalc should be the LOWER of the 1-year
or 5-year rating outputs.



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

ELIGIBILITY CRITERIA

A Portfolio Investment shall not be an Eligible Portfolio Investment on any date
of determination unless it meets all of the following criteria:

 

1) (a) if an Investment in Indebtedness other than a Noteless Assigned Loan (and
other than a High Yield Security that is held through DTC and has been credited
to the Custodian Account pursuant to the terms of the Custodian Agreement), such
Portfolio Investment is evidenced by an original promissory note registered in
the name of an Obligor, delivered to the Custodian and credited to the Custodian
Account pursuant to the terms of the Custodian Agreement; provided, however,
that solely in the case of Portfolio Investments in which the Collateral Agent
has a first priority perfected security interest pursuant to a valid Uniform
Commercial Code filing, (x) if such Portfolio Investment is owned by such
Obligor on the Effective Date, the Borrower shall have up to 30 Business Days
following the Effective Date to deliver such original promissory note with
respect to such Portfolio Investment to the Custodian, and (y) (1) if such
Portfolio Investment is acquired by the Obligor after the Effective Date, the
Borrower shall have up to 10 Business Days following such acquisition to deliver
such original promissory note with respect to such Portfolio Investment to the
Custodian and (2) as a result of the syndication, sale, transfer, assignment or
exchange of a portion of a Portfolio Investment the Borrower shall have up to 20
Business Days to return, transfer, assign or exchange any promissory note with
respect to such Portfolio Investment and deliver new or additional promissory
notes to the Custodian or the Collateral Agent as required above (each note
referred to in clause (x) or (y), an “Undelivered Note”) (it being understood
that during the time periods in clauses (1) and (2) above only the portion of
such Portfolio Investment that has not been syndicated, sold, transferred,
assigned or exchanged shall satisfy the criteria specified in this paragraph
1(a)); provided, further that (i) any portion of the Borrowing Base that
consists of an Eligible Portfolio Investment that is an Undelivered Note shall
be identified as such in any Borrowing Base Certificate and (ii) with respect to
Undelivered Notes under clause (y) above, at no time may the aggregate amount of
Undelivered Notes included in the Borrowing Base constitute more than 10% of the
Portfolio Investments included in the Borrowing Base;

(b) If a Noteless Assigned Loan, the Custodian shall have received and credited
to the Custodian Account pursuant to the terms of the Custodian Agreement an
original of each transfer document or instrument relating to such Noteless
Assigned Loan evidencing the assignment of such Noteless Assigned Loan from any
prior third party owner thereof directly to the Obligor (together with the
consent of each party required under the applicable loan documentation);
provided that, any portion of the Borrowing Base that consists of an Eligible
Portfolio Investment that is a Noteless Assigned Loan shall be identified as
such in any Borrowing Base Certificate; and

(c) if any Investment in Indebtedness, (x) the Custodian shall have received
originals or copies of each of the following, to the extent applicable, any
related loan agreement, credit agreement, note purchase agreement, security
agreement (if separate from any mortgage), acquisition agreement pursuant to
which such Investment was acquired, subordination agreement, intercreditor
agreement or similar instruments, guarantee, assumption or substitution
agreement or similar material operative document, in each case together with



--------------------------------------------------------------------------------

  any amendment or modification thereto; and (y) all documentation evidencing or
otherwise relating to such Portfolio Investment has been duly authorized and
executed, is in full force and effect and is the legal, binding and enforceable
obligation of the parties thereto;

 

2) such Portfolio Investment, whether originated directly or purchased, was
underwritten and closed in all material respects in accordance with the
Investment Policies;

 

3) if the Portfolio Company of such Portfolio Investment is a “Debtor” (as
defined in the definition of “DIP Loan”) and such Portfolio Investment is a Bank
Loan, such Portfolio Investment meets the other criteria set forth in the
definition of DIP Loan;

 

4) such Portfolio Investment is Transferable (as defined below);

 

5) such Portfolio Investment is not a Defaulted Obligation or a Restructured
Investment;

 

6) the Portfolio Company of such Portfolio Investment satisfies at least two of
the following three conditions at all times: (i) a trailing 24-month EBITDA of
at least $25,000,000 as calculated by the Borrower in a commercially reasonable
manner, (ii) a total leverage ratio (based on trailing 12-month EBITDA) of less
than 5.5x as calculated by the Borrower in a commercially reasonable manner, or
(iii) a loan (through the Borrower’s or Obligor’s exposure) to enterprise value
ratio of not more than 65%, where enterprise value shall be the value determined
by the Approved Third-Party Appraiser in its most recent valuation report
provided in connection with such Portfolio Investment (except that, prior to the
delivery of the first valuation report of the Approved Third Party Appraiser to
be delivered after the Borrower’s acquisition of such Portfolio Investment, if
such Portfolio Investment is acquired by the Borrower in connection with or at
the time of an applicable transaction involving the equity of the related
Portfolio Company, the enterprise value of such Portfolio Company may be imputed
from such transaction by the Borrower in a commercially reasonable manner);

 

7) such Portfolio Investment does not represent an Investment in any Portfolio
Company in which the Investment Advisor or any of its Affiliates, or any
entities advised by any of the foregoing, holds any Investment other than an
Investment that is in the same class as such Portfolio Investment and is
(a) made in accordance with the requirements of an effective SEC exemptive order
allowing such co-investment or joint follow-on investment or (b) made in
compliance with any of the Massachusetts Mutual Life Insurance Co., SEC
No-Action Letter (pub. avail. June 7, 2000), other interpretative guidance
issued by the SEC or the Investment Company Act;

 

8) such Portfolio Investment does not represent an Investment in any Financing
Subsidiary, Structured Finance Obligations or investment fund, or similar off
balance sheet financing vehicle;

 

9) (x) such Portfolio Investment is owned by the Borrower or any Obligor, free
and clear of any Liens and the Collateral Agent has a first priority, perfected
security interest in the Portfolio Investment (subject to no other Liens
(including participation interests) other than any Eligible Liens), (y) the
Custodian is holding all documents evidencing or otherwise relating to such
Portfolio Investment (to the extent required by paragraph (1) above) and (z) the
other steps relating to such Portfolio Investment set forth in Section 5.08 and
in the Guarantee and Collateral Agreement have been taken;

 

10)

such Portfolio Investment and related documents are in compliance, in all
material respects, with applicable laws, rules and regulations (including
relating to usury, truth in lending, fair



--------------------------------------------------------------------------------

  credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy, OFAC and Patriot Act);

 

11) such Portfolio Investment is denominated and payable only in Dollars and the
Portfolio Company of such Portfolio Investment is organized under the laws of
the United States or any state or Commonwealth thereof (including the District
of Columbia) and is domiciled in the United States, and its principal operations
and any property or other assets of the Portfolio Company thereunder pledged as
collateral are primarily located in the United States and the only place of
payment of such loans is the United States of America;

 

12) such Portfolio Investment, if an Investment in Indebtedness, bears interest
which is due and payable no less frequently than semi-annually and provides for
a fixed amount of principal payable on a scheduled payment date and/or at
maturity, and does not have a final maturity greater than 10 years;

 

13) such Portfolio Investment includes a contractual provision requiring all
payments to be made without set off, defense or counterclaim, and does not
include a contractual provision granting rights of rescission, set off,
counterclaim or defense in favor of the Portfolio Company in respect of such
Portfolio Investment, and no material dispute has been asserted with respect to
such Portfolio Investment;

 

14) such Portfolio Investment is not (x) secured primarily by a mortgage, deed
of trust or similar lien on real estate, or (y) issued by a Person whose primary
asset is real estate, or whose value is otherwise primarily derived from real
estate;

 

15) such Portfolio Investment does not represent a consumer obligation
(including, without limitation, a mortgage loan, auto loan, credit card loan or
personal loan);

 

16) no payment in respect of such Portfolio Investment, if an Investment in
Indebtedness, is subject to withholding in respect to taxes of any nature,
unless the Portfolio Company is required to make customary and market-based
gross-up payments on an after tax basis for the full amount of such tax;

 

17) such Portfolio Investment is not a derivative instrument;

 

18) the Portfolio Company of such Portfolio Investment (or an agent on its
behalf) is required to make payments directly into an account of the Borrower or
any Obligor over which the Collateral Agent has “control” (within the meaning of
Section 9-104 of the Uniform Commercial Code) and no other Person’s assets are
commingled in such account;

 

19) except pursuant to an exemptive order or as permitted under the Investment
Company Act, no Person acting as administrative agent, collateral agent or in a
similar capacity shall be an Affiliate of the Borrower unless such Person is an
Obligor or a Subsidiary of an Obligor;

 

20) such Portfolio Investment is not an Investment in a Person in which the
Borrower or any of its Subsidiaries or Affiliates owns or controls more than 25%
of the Equity Interests; and

 

21) if such Portfolio Investment is a Bank Loan and the Portfolio Company of
such Portfolio Investment has issued a Permitted Prior Working Capital Lien, the
Borrower has delivered to the Administrative Agent a written valuation report of
an Approved Third-Party Appraiser determining the enterprise value of such
Portfolio Company to be used for purposes of the conditions outlined in clause
(iii) of the definition of Permitted Prior Working Capital Lien.;



--------------------------------------------------------------------------------

22) such Portfolio Investment has been assigned a Risk Factor;

 

23) such Portfolio Investment does not have a Risk Factor greater than 6500;

 

24) the Portfolio Company with respect to such Portfolio Investment has EBITDA
for the last trailing twelve months of at least $7,500,000.

For purposes of paragraph (4) above, “Transferable” means, in the case of any
Portfolio Investment, both that:

(i) the applicable Obligor may create a security interest in or pledge all of
its rights under and interest in such Portfolio Investment to secure its
obligations under this Agreement or any other Loan Document, and that such
pledge or security interest may be enforced in any manner permitted under
applicable law; and

(ii) such Portfolio Investment (and all documents related thereto) contains no
provision that directly or indirectly restricts the assignment of such
Obligor’s, or any assignee of Obligor’s, rights under such Portfolio Investment
(including any requirement that the Borrower maintain a minimum ownership
percentage of such Portfolio Investment); provided that, such Portfolio
Investment may contain the following restrictions on customary and market based
terms: (a) restrictions pursuant to which assignments may be subject to the
consent of the obligor or Portfolio Company or agent under the Portfolio
Investment so long as the applicable provision also provides that such consent
may not be unreasonably withheld, (b) restrictions on transfer to parties that
are not ‘eligible assignees’ within the customary and market based meaning of
the term, and (c) restrictions on transfer to the applicable obligor or
Portfolio Company under the Portfolio Investment or its equity holders or
financial sponsor entities; provided, further, that in the event that an Obligor
is a party to an intercreditor arrangement with other lenders thereof with
payment rights or lien priorities that are junior or senior to the rights of
such Obligor, such Portfolio Investment may be subject to customary and market
based rights of first refusal, rights of first offer and purchase rights in
favor, in each case, of such other lenders thereof.



--------------------------------------------------------------------------------

SCHEDULE 3.11(C)

ACCOUNTS

RECEIVING BANK NAME:

STATE STREET BANK AND TRUST CO. NA BOSTON

RECEIVING BANK BIC CODE:

SBOSUS33XXX

RECEIVING BANK ABA:

011000028

BENEFICIARY ACCOUNT NUMBER:

10246080

BENEFICIARY ACCOUNT NAME:

SIERRA INCOME CORPORATION – MCXC

RECEIVING BANK NAME:

STATE STREET BANK AND TRUST CO. NA BOSTON

RECEIVING BANK BIC CODE:

SBOSUS33XXX

RECEIVING BANK ABA:

011000028

BENEFICIARY ACCOUNT NUMBER:

10283620

BENEFICIARY ACCOUNT NAME:

SIERRA INCOME CORPORATION - MCXC